Exhibit 10.61.1

 

SARASOTA CITY CENTER

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

OSPREY, S.A., LTD., a Florida limited partnership

(“LANDLORD”)

 

AND

 

CORRECTIONAL SERVICES CORPORATION

a Delaware corporation

(“TENANT”)

 

6.7.2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.

   BASIC LEASE INFORMATION; DEFINITIONS    3

II.

   LEASE GRANT/OPTION TO TERMINATE/RENEWAL OPTION/RIGHT OF FIRST REFUSAL    7

III.

   ADJUSTMENT OF COMMENCEMENT DATE/POSSESSION    10

IV.

   RENT    10

V.

   USE    17

VI.

   SECURITY DEPOSIT    18

VII.

   SERVICES TO BE FURNISHED BY LANDLORD    18

VIII.

   LEASEHOLD IMPROVEMENTS    20

IX.

   GRAPHICS    20

X.

   REPAIRS AND ALTERATIONS    20

XI.

   USE OF ELECTRICAL SERVICES BY TENANT    22

XII.

   ENTRY BY LANDLORD    23

XIII.

   ASSIGNMENT AND SUBLETTING    23

XIV.

   LIENS    25

XV.

   INDEMNITY AND WAIVER OF CLAIMS    25

XVI.

   TENANT’S INSURANCE    26

XVII.

   SUBROGATION    28

XVIII.

   LANDLORD’S INSURANCE    29

XIX.

   CASUALTY DAMAGE    29

XX.

   DEMOLITION    30

 

1



--------------------------------------------------------------------------------

XXI.

   CONDEMNATION    30

XXII.

   EVENTS OF DEFAULT    30

XXIII.

   REMEDIES    32

XXIV.

   LIMITATION OF LIABILITY    34

XXV.

   NO WAIVER    34

XXVI.

   EVENT OF BANKRUPTCY    34

XXVII.

   WAIVER OF JURY TRIAL    36

XXVIII.

   RELOCATION    36

XXIX.

   HOLDING OVER    37

XXX.

   SUBORDINATION TO MORTGAGES; ESTOPPEL CERTIFICATE    37

XXXI.

   ATTORNEYS FEES    38

XXXII.

   NOTICE    38

XXXIII.

   LANDLORD’S LIEN    38

XXXIV.

   EXCEPTED RIGHTS    39

XXXV.

   SURRENDER OF PREMISES    40

XXXVI.

   MISCELLANEOUS    40

XXXVII.

   ENTIRE AGREEMENT    43

 

This Lease Agreement includes the following Exhibits:

 

Exhibit A – Outline and Location of Premises    Exhibit D – Work Letter
Agreement (if required) Exhibit B – Rules and Regulations    Exhibit E –
Additional Provisions (if required) Exhibit C – Intentionally Deleted    Exhibit
F – Parking Agreement

 

2



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the 7th
day of June, 2005, by and between OSPREY, S.A., LTD., a Florida limited
partnership (“Landlord”) and CORRECTIONAL SERVICES CORPORATION, a Delaware
corporation (“Tenant”).

 

I. A. Basic Lease Information; Definitions. The following are some of the basic
lease information and defined terms used in this Lease.

 

1. “Additional Base Rental” shall mean Tenant’s Pro Rata Share of Basic Costs
and any other sums (exclusive of Base Rental) that are required to be paid by
Tenant to Landlord hereunder, which sums are deemed to be additional rent under
this Lease. Additional Base Rental and Base Rental are sometimes collectively
referred to herein as “Rent”.

 

2. “Base Rental” shall mean the sum of the following based on 1,399 rsf in Suite
604 and 11,983 rsf in Suite 1000 before any adjustment for the Option to
Terminate provided for in Section II.B, plus applicable State of Florida sales
tax, payable by Tenant to Landlord over the Term of seventy-two (72) monthly
installments as follows:

 

a) Twelve (12) equal installments of twenty four thousand five hundred thirty
three Dollars and sixty-six cents ($24,533.66), plus applicable State of Florida
sales tax, each payable on or before the first day of each month during the
period beginning February 1, 2005 and ending January 31, 2006 provided that the
installment of Base Rental for the first full calendar month of the Lease Term
shall be payable upon the execution of this Lease by Tenant.

 

b) Twelve (12) equal installments of twenty three thousand eight hundred
eighty-six Dollars and eighty seven cents ($23,886.87), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2006 and ending January 31, 2007.

 

c) Twelve (12) equal installments of twenty four thousand three hundred fifty
five Dollars and twenty four cents ($24,355.24), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2007 and ending January 31 2008.

 

3



--------------------------------------------------------------------------------

d) Twelve (12) equal installments of twenty four thousand eight hundred fifty
seven Dollars six cents ($24,857.06), plus applicable State of Florida sales
tax, each payable on or before the first day of each month during the period
beginning February 1, 2008 and ending January 31, 2009.

 

e) Twelve (12) equal installments of twenty five thousand three hundred forty
seven Dollars and seventy four cents ($25,347.74), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2009 and ending January 31, 2010.

 

f) Twelve (12) equal installments of twenty five thousand eight hundred sixty
Dollars seventy two cents ($25,860.72), plus applicable State of Florida sales
tax, each payable on or before the first day of each month during the period
beginning February 1, 2010 and ending January 31, 2011.

 

3. Rental Abatement Period - If Tenant does not exercise the Option to Terminate
or elects to cancel the Option to Terminate provided in Section II.B of the
Lease, Tenant shall be entitled to one period of rental abatement during August
1, 2006 through August 31, 2006. Provided Tenant is not in default of the
provisions of the Lease and has paid all Rent that is due up to July 31, 2006
then Tenant shall have no obligation to pay Base Rental for the month of August
2006 but agrees to pay its prorata share of operating expense and taxes and
utility cost.

 

4. “Building” shall mean the office building located at 1819 Main Street, City
of Sarasota, State of Florida, commonly known as Sarasota City Center.

 

5. The “Commencement Date,” “Base Lease Term”, “Lease Term”, “Termination Date”
and “Option to Terminate” shall have the following meanings as appropriate:

 

a “Commencement Date” - January 30, 2005. The first installment of Rent payable
under the terms of this Lease is for February 1, 2005 through February 28, 2005
and shall continuing as outlined in section I A. 2. (a) – (f).

 

b “Base Lease Term” - shall mean the period beginning on the Commencement Date
and ending on January 31, 2011.

 

c “Lease Term” - shall mean the period beginning on the Commencement Date and
ending on the Termination Date.

 

d “Termination Date” - shall mean January 31, 2011, unless this Lease is sooner
terminated as provided herein, in which case, the Termination Date shall mean
the effective date of the termination of this Lease;

 

4



--------------------------------------------------------------------------------

provided however that if Tenant elects to extend the Lease Term as provided in
Section II.C, the Termination Date shall mean the last day of the First
Extension Term or the Second Extension Term as applicable. Notwithstanding the
foregoing, if the Landlord elects to terminate this Lease as hereinafter
provided and the Termination Date, as determined herein, does not occur on the
last day of a calendar month, Landlord, at its option, may extend the Lease Term
by the number of days necessary to cause the Termination Date to occur on the
last day of a calendar month. Tenant shall pay Base Rental and Additional Base
Rental for such additional days at the same rate payable for the portion of the
last calendar month immediately preceding such extension.

 

e) Option To Terminate - shall have the meaning set forth in Section II.B of
this Lease.

 

6. “Premises” shall mean the area located on the tenth floor of the Building,
known as Suite #1000 and the area on the sixth floor know as Suite 604 as
outlined on Exhibit A attached hereto and incorporated herein. Landlord and
Tenant hereby stipulate and agree that the total “Rentable Area of the Premises”
shall mean (13,382) square feet and the “Rentable Area of the Building” shall
mean Two Hundred Forty-Seven Thousand Eight Hundred Ninety-One (247,891) square
feet. If the Premises being leased to Tenant hereunder include one or more
floors within the Building in their entirety, the definition of Premises with
respect to such full floor(s) shall include all corridors, lobbies, foyers,
stairways, mechanical rooms and restrooms located on such floor(s).

 

7. “Permitted Use” shall mean general office use.

 

8. “Security Deposit” shall mean the sum of $12.597.65, which the Landlord has
received from Tenant.

 

9. “Tenant’s Pro Rata Share” shall mean 5.398%, which is the quotient (expressed
as a percentage), derived by dividing the Rentable Area of the Premises (13,382
) by the Rentable Area of the Building (247,891)

 

10. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:

 

Tenant:

 

Correctional Services Corporation

1819 Main Street, Suite 1000

Sarasota, Florida 34236

Attn: President and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

Landlord:

 

Osprey, S.A., Ltd.

1819 Main Street, Suite 106

Sarasota, FL 34236

Attention: Building Manager

 

Payments of Rent only shall be made payable to the order of:

 

Osprey, S.A., Ltd.

 

B. The following are additional definitions of some of the defined terms used in
the Lease.

 

1. “Base Year” shall mean 1995, unless Tenant cancels and terminates the Option
to Terminate or does not exercise the Option to Terminate as provided in Section
II.B on or before January 31, 2006, in which event the Base Year shall be
changed from 1995 to 2005 for calendar year 2006 and for each calendar year
thereafter through the end of the Lease Term.

 

2. “Basic Costs” shall mean all costs and expenses paid or incurred in
connection with operating, maintaining, repairing, managing and owning the
Building and the Property, as further described in Article IV hereof.

 

3. “Brokers” means Osprey Management Company, LLC, and CB Richard Ellis, Inc.

 

4. “Building Standard” shall mean the type, grade, brand, quality and/or
quantity of materials Landlord designates from time to time to be the minimum
quality and/or quantity to be used in the Building.

 

5. “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays (“Holidays”) of New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day. Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided that such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.

 

6. “Common Areas” shall mean those areas provided for the common use or benefit
of all tenants generally and/or the public, such as corridors, lobbies (whether
at ground level or otherwise), foyers, common mail rooms, restrooms, vending
areas and other similar facilities.

 

7. “Landlord Work” shall mean the work that Landlord is willing to perform in
the Premises pursuant to the Work Letter Agreement attached hereto as Exhibit D.

 

8. “Maximum Rate” shall mean the greatest per annum rate of interest permitted
from time to time under applicable law.

 

6



--------------------------------------------------------------------------------

9. “Normal Business Hours” for the Building shall mean 8:00 A.M. to 6:00 P.M.
Mondays through Fridays, and 9:00 A.M. to 1:00 P.M. on Saturdays, exclusive of
Holidays.

 

10. “Prime Rate” shall mean the per annum interest rate publicly announced as
its prime or base rate by a federally insured bank selected by the Landlord in
the state in which the Building is located.

 

11. “Property” shall mean the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the Building garage, if any, and all
other improvements owned by Landlord and serving the Building and the tenants
thereof and the parcel(s) of land on which they are located.

 

II. Lease Grant/ Renewal Options/ Right of First Refusal

 

A. Lease Grant. Subject to and upon the terms herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises, together with the right,
in common with others, to use the Common Areas during the Lease Term.

 

B. Option To Terminate. Provided that Tenant is not then in default under this
Lease, during the period commencing on Commencement Date and continuing through
and including January 31, 2006, if (i) Tenant decides to relocate its corporate
offices to any location outside of either Sarasota or Manatee counties or to
cease maintaining any office in Sarasota or Manatee counties, or (ii) Tenant
decides to reduce the size of its corporate office such that Tenant shall desire
to maintain 9,000 square feet or less of office space and Landlord shall be
unable or unwilling to accommodate Tenant and to either amend this Lease
accordingly or enter into a new lease with Tenant for such reduced space in the
Building, the Tenant shall have the right to terminate this Lease effective as
of the last day of either January, February, March, April, May, June or July,
2006 upon written notice to Landlord, which notice shall state the date on which
this Lease shall terminate (which date must be at least 180 days after the date
of delivery of such notice to Landlord), and shall be accompanied by a payment
to Landlord of all monthly installments of all Rent that would otherwise become
due and payable under this Lease through the termination date, plus a
termination fee in an amount equal to $71,660.61 (the “Option to Terminate”), in
which event this Lease shall terminate effective as of the termination date
specified in Tenant’s notice to Landlord. Should Tenant reduce the size of its
office, then the Parking ratio shall be adjusted accordingly, to equal 2.5
parking spaces per 1,000 sf leased.

 

The Option to Terminate shall become null and void if Tenant shall fail to
exercise the Option to Terminate as provided herein prior to the close of
business on January 31, 2006.

 

Notwithstanding the foregoing, Tenant shall have the right to cancel and waive
the Option to Terminate at any time prior to the close of business on January
31, 2006, by delivering written notice to Landlord of its election to cancel and
waive the Option to Terminate. If Tenant shall elect to cancel and waive the
Option to Terminate or fail to exercise the Option to Terminate prior to the
close of business on January 31, 2006,

 

7



--------------------------------------------------------------------------------

then this Lease shall continue in full force and effect in accordance with the
terms hereof, except that, for purposes of this Lease, the “Base Year” for
calculating Tenant’s pro-rata share of Basic Costs shall be changed from 1995 to
2005 effective as of calendar year 2006 and for each calendar year thereafter
through the end of the Lease Term and Tenant’s obligation for the payment of
“Base Rental” for the month of August, 2006 shall be abated.

 

C. Renewal Options. Provided Tenant is not then in default hereunder, nor has
any default continued beyond the notice and cure period, and provided that
Tenant has not exercised the Option to Terminate, Tenant shall have the right to
extend the Lease Term, effective upon the expiration of the Base Lease Term, for
an additional period of five years through and including January 31, 2016 (the
“First Extension Term”) and thereafter to extend the Lease Term effective upon
the expiration of the First Extension Term for an additional five year period
through and including January 31, 2021 (the “Second Extension Term”), by
providing the Landlord with written notice of its election to extend at least
180 days prior to the expiration of the Base Lease Term, or the First Extension
Term, as applicable. If Tenant elects to extend the Lease Term as provided
herein, this Lease shall continue in full force and effect during the First
Extension Term and/or the Second Lease Term in accordance with the terms and
conditions set forth herein, except that:

 

1. The amount of the “Basic Rental” for the First Extension Term shall be
changed to read as follows:

 

a) Twelve (12) equal installments of twenty six thousand three hundred seventy
three Dollars and sixty-nine cents ($26,373.69), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2011 and ending January 31, 2012.

 

b) Twelve (12) equal installments of twenty six thousand eight hundred ninety
seven Dollars and eighty-two cents ($26,897.82), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2012 and ending January 31, 2013.

 

c) Twelve (12) equal installments of twenty seven thousand four hundred thirty
three Dollars and ten cents ($27,433.10), plus applicable State of Florida sales
tax, each payable on or before the first day of each month during the period
beginning February 1, 2013 and ending January 31, 2014.

 

d) Twelve (12) equal installments of twenty seven thousand nine hundred seventy
nine Dollars and fifty-three cents ($27,979.53), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2014 and ending January 31, 2015.

 

e) Twelve (12) equal installments of twenty eight thousand five hundred thirty
seven Dollars and twelve cents ($28,537.12), plus applicable State of Florida
sales tax, each payable on or before the first day of each month during the
period beginning February 1, 2015 and ending January 31, 2016.

 

8



--------------------------------------------------------------------------------

2. The amount of the “Basic Rental” for the Second Extension Term shall be
changed to read as follows:

 

a) Twelve (12) equal installments of twenty nine thousand one hundred five
Dollars and eighty-five cents ($29,105.85), plus applicable State of Florida
sales tax, each payable on or before the first day of each month during the
period beginning February 1, 2016 and ending January 31, 2017.

 

b) Twelve (12) equal installments of twenty nine thousand six hundred eighty
five Dollars and seventy-four cents ($29,685.74), plus applicable State of
Florida sales tax, each payable on or before the first day of each month during
the period beginning February 1, 2017 and ending January 31, 2018.

 

c) Twelve (12) equal installments of thirty thousand two hundred seventy six
Dollars and seventy-eight cents ($30,276.78), plus applicable State of Florida
sales tax, each payable on or before the first day of each month during the
period beginning February 1, 2018 and ending January 31, 2019.

 

d) Twelve (12) equal installments of thirty thousand eight hundred seventy eight
Dollars and ninety-seven cents ($30,878.97), plus applicable State of Florida
sales tax, each payable on or before the first day of each month during the
period beginning February 1, 2019 and ending January 31, 2020.

 

e) Twelve (12) equal installments of thirty one thousand four hundred ninety two
Dollars and thirty-one cents ($31,492.31), plus applicable State of Florida
sales tax, each payable on or before the first day of each month during the
period beginning February 1, 2020 and ending January 31, 2021.

 

D. Right of First Refusal. Provided Tenant is not in default of the provisions
of the Lease, subject to the rights of tenants in possession during the Lease
Term, Tenant shall have the first right to lease Suite 1002 in its entirety,
which amounts to 7,378 rentable square feet or a minimum of 1,399 contiguous
rentable square feet contained in Suite 1002 (collectively or separately, the
Offered Space). If Tenant exercises the Right of First Refusal on the Offered
Space then Landlord, at Tenant’s request, will substitute the Offered Space for
the Premises in Suite 604 and Tenant shall have no obligation to lease the
Premises Suite 604, or may add the Offered Space and retain Suite 604. If Tenant
elects to substitute the Offered Space for the space in Suite 604 currently
included in the Premises, then Tenant shall be required to vacate the space in
Suite 604 on or before the date on which exclusive possession of the Offered
Space is delivered to Tenant, and, effective as of the date on which excusive
possession of the Offered Space is delivered to Tenant, Tenant shall have no
further obligations under this Lease with respect to Suite 604. The Tenant shall
have 3 business days to notify the Landlord of its intent to accept or reject
the Offered Space. If the proposal is accepted, Landlord will amend the Lease to
include the Offered Space commencing in 60 days or upon substantial completion
which ever occurs first. Tenant may Lease the space under the same terms and
conditions, with Commencement upon substantial completion, and the Improvement
Allowance based on a proration of the total allowance as set forth in the terms
of the initial lease multiplied by the months remaining in

 

9



--------------------------------------------------------------------------------

the initial term. This Right of First Refusal shall not be applicable unless
there is a minimum of three (3) years remaining on the initial term or any
renewal terms (if exercised) or unless Tenant agrees to extend the then current
term or renewal term of this Lease for an additional three (3) years or to
exercise the next renewal term of this Lease. If said Right of First Refusal is
exercised, parking allowance shall increase based on 2.5 spaces per 1,000 rsf of
additional square footage leased, and the Option to Terminate in section II. B
shall be cancelled. If the proposal is rejected by the Tenant, Landlord shall be
free to lease the offered space to an interested third party and the Right of
First Refusal shall be of no further force or effect.

 

The foregoing option shall be for the sole benefit of Tenant named herein and
not inure to the benefit of and may not be exercised by any assignee or
subtenant of Tenant.

 

III. Adjustment of Commencement Date/Possession

 

A. Intentionally deleted.

 

B. By taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition, with no representation or warranty by Landlord as to the condition of
the Premises or the Building or suitability thereof for Tenant’s use.

 

C. Notwithstanding anything to the contrary contained in the Lease, Landlord
shall not be obligated to tender possession of any portion of the Premises or
other space leased by Tenant from time to time hereunder that, on the date
possession is to be delivered, is occupied by a tenant or other occupant or that
is subject to the rights of any other tenant or occupant, nor shall Landlord
have any other obligations to Tenant under this Lease with respect to such space
until the date Landlord: (1) recaptures such space from such existing tenant or
occupant; and (2) regains the legal right to possession thereof. This Lease
shall not be affected by any such failure to deliver possession and Tenant shall
have no claim for damages against Landlord as a result thereof, all of which are
hereby waived and released by Tenant. The Commencement Date shall be postponed
until the date Landlord delivers possession of the Premises to Tenant, in which
event the Termination Date shall, at the option of Landlord, correspondingly be
postponed on a per diem basis

 

IV. Rent

 

A. Base Rental: Each month during the Lease Term, Tenant shall pay to Landlord,
in advance, on or before the first day of each month, the monthly installments
in respect of Base Rental specified in Section I.A.2 of this Lease; provided
that if the Tenant elects to extend the Lease Term as provided in Section II.C.,
the Base Rental for the First Extension and, if applicable, the Second Extension
Term shall be as provided in Section II.C.

 

B. Additional Base Rental: During each calendar year, or portion thereof,
falling within the Lease Term, Tenant shall pay to Landlord as Additional Base
Rental hereunder the sum of: (1) Tenant’s Pro Rata Share of the amount, if any,
by which Taxes (hereinafter

 

10



--------------------------------------------------------------------------------

defined) for the applicable calendar year exceed Taxes for the applicable Base
Year plus (2) Tenant’s Pro Rata Share of the amount, if any, by which Expenses
(hereinafter defined) for the applicable calendar year exceed Expenses for the
applicable Base Year (such amount being referred to hereinafter as the
“Excess”). For purposes hereof, “Expenses” shall mean all Basic Costs with the
exception of Taxes. Tenant’s Pro Rata Share of increases in Taxes and Tenant’s
Pro Rata Share of increases in Expenses shall be computed separate and
independent of each other prior to being added together to determine the
“Excess”. In the event that Taxes and/or Expenses, as the case may be, in any
calendar year decrease below the amount of Taxes or Expenses for the applicable
Base Year, Tenant’s Pro Rata Share of Taxes and/or Expenses, as the case may be,
for such calendar year shall be deemed to be $0, it being understood that Tenant
shall not be entitled to any credit or offset if Taxes and/or Expenses decrease
below the corresponding amount for the applicable Base Year. Prior to the
Commencement Date and prior to January 1 of each calendar year during the Lease
Term, or as soon thereafter as practical, Landlord shall make a good faith
estimate of the Excess for the applicable calendar year and Tenant’s Pro Rata
Share thereof, which shall include Landlord’s estimate of Basic Costs for the
applicable calendar year and a statement as to the amount of Basic Costs for the
applicable Base Year. On or before the first day of each month during such
calendar year, Tenant shall pay to Landlord, as Additional Base Rental, a
monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
Landlord’s estimate of the Excess. Landlord shall have the right from time to
time during any such calendar year to revise the estimate of Basic Costs and the
Excess for such year and provide Tenant with a revised statement therefor, and
thereafter the amount Tenant shall pay each month shall be based upon such
revised estimate. If Landlord does not provide Tenant with an estimate of the
Basic Costs and the Excess by January 1 of any calendar year, Tenant shall
continue to pay a monthly installment based on the previous year’s estimate
until such time as Landlord provides Tenant with an estimate of Basic Costs and
the Excess for the current year as provided herein. Upon receipt of such current
year’s estimate, an adjustment shall be made for any month during the current
year with respect to which Tenant paid monthly installments of Additional Base
Rental based on the previous year’s estimate. Tenant shall pay Landlord for any
underpayment within ten (10) days after demand. Any overpayment shall, at
Landlord’s option, be refunded to Tenant or credited against the installment of
Additional Base Rental due for the months immediately following the furnishing
of such estimate, but in any event, any amount not credited to Tenant shall be
refunded in full to Tenant upon termination of this Lease. Any amounts paid by
Tenant based on any estimate shall be subject to adjustment pursuant to the
immediately following paragraph when actual Basic Costs are determined for such
calendar year.

 

As soon as is practical following the end of each calendar year during the Lease
Term, Landlord shall furnish to Tenant a statement of Landlord’s actual Basic
Costs and the actual Excess for the previous calendar year. If the estimated
Excess actually paid by Tenant for the prior year is in excess of Tenant’s
actual Pro Rata Share of the Excess for such prior year, then Landlord shall
apply such overpayment against Additional Base Rental due or to become due
hereunder, provided if the Lease Term expires prior to the determination of such
overpayment, Landlord shall refund such overpayment to Tenant after first
deducting the amount of any Rent due hereunder. Likewise, Tenant shall pay to
Landlord, within ten (10) days after demand, any underpayment with respect to
the prior year, whether or not the Lease has terminated prior to receipt by
Tenant of a statement for such underpayment, it being understood that this
clause shall survive the expiration of the Lease.

 

11



--------------------------------------------------------------------------------

C. The term “Basic Costs” shall mean all costs and expenses reasonably and
necessarily paid or incurred by Landlord in each calendar year in connection
with operating, maintaining, repairing, managing and owning the Building and the
Property, including, but not limited to, the following:

 

1. All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
payroll, social security, unemployment and other similar taxes, workers’
compensation insurance, uniforms, training, disability benefits, pensions
hospitalization, retirement plans, group insurance or any other similar or like
expenses or benefits.

 

2. All management fees, the cost of equipping and maintaining a management
office at the Building, accounting services, legal fees not attributable to
leasing and collection activity, and all other administrative costs relating to
the Building and the Property. If management services are not provided by a
third party, Landlord shall be entitled to a management fee comparable to that
due and payable to third parties provided Landlord or management companies owned
by, or management divisions of, Landlord perform actual management services of a
comparable nature and type as normally would be performed by third parties.

 

3. All rental and/or purchase costs of materials, supplies, tools and equipment
used in the operation, repair, replacement and maintenance and the control of
access to the Building and the Property.

 

4. All amounts charged to Landlord by contractors and/or suppliers for services,
replacement parts, components, materials, equipment and supplies furnished in
connection with the operation repair, maintenance, replacement of and control of
access to any part of the Building, or the Property generally, including the
heating, air conditioning, ventilating, plumbing, electrical, elevator and other
systems and equipment, but excluding any such amounts charged to or incurred by
Landlord with respect to services, parts, components, materials, equipment and
supplies furnished in connection with work performed for any other tenant in the
Building that does not benefit all tenants in the Building. At Landlord’s
option, major repair items may be amortized over a period of up to five (5)
years.

 

5. All premiums and deductibles paid by Landlord for fire and extended coverage
insurance, earthquake and extended coverage insurance, liability and extended
coverage insurance, rental loss insurance, elevator insurance, boiler insurance
and other insurance customarily carried from

 

12



--------------------------------------------------------------------------------

time to time by landlords of comparable office buildings or required to be
carried by Landlord’s Mortgagee.

 

6. Charges for water, gas, steam and sewer, but excluding those charges for
which Landlord is otherwise reimbursed by tenants, and charges for Electrical
Costs. For purposes hereof, the term “Electrical Costs” shall mean: (i) all
charges paid by Landlord for electricity supplied to the Building, Property and
Premises, regardless of whether such charges are characterized as distribution
charges, transmission charges, generation charges, public good charges,
disconnection charges, competitive transaction charges, stranded cost recoveries
or otherwise; (ii) except to the extent otherwise included in Basic Costs, any
costs incurred in connection with the energy management program for the
Building, Property and Premises, including any costs incurred for the
replacement of lights and ballasts and the purchase and installation of sensors
and other energy saving equipment; and (iii) if and to the extent permitted by
law, a reasonable fee for the services provided by Landlord in connection with
the selection of utility companies and the negotiation and administration of
contracts for the generation of electricity. Notwithstanding the foregoing,
Electrical Costs shall be adjusted as follows: (a) any amounts received by
Landlord as reimbursement for the above standard building electrical consumption
shall be deducted from Electrical Costs, (b) the cost of electricity incurred in
providing overtime HVAC to specific tenants shall be deducted from Electrical
Costs, it being agreed that the electrical component of overtime HVAC costs
shall be calculated as a reasonable percentage of the total HVAC costs charged
to such tenants, and (c) if Tenant is billed directly for the cost of
electricity to the Premises as a separate charge in addition to Base Rental and
Basic Costs, the cost of electricity to individual tenant spaces in the Building
shall be deducted from Electrical Costs.

 

7. All landscape expenses and costs of maintaining, repairing, resurfacing and
striping of the parking areas and garages of the Property, if any.

 

8. Cost of all maintenance service agreements, including those for equipment,
alarm service, window cleaning, drapery or Venetian blind cleaning, janitorial
services, pest control, uniform supply, plant maintenance, landscaping, and any
parking equipment.

 

9. Cost of all other repairs, replacements and general maintenance of the
Property and Building not specified above, but excluding any such costs incurred
by Landlord in connection with work performed for any other tenant in the
Building that does not benefit all tenants in the Building.

 

10. The amortized cost of capital improvements made to the Building or the
Property which are: (a) primarily for the purpose of reducing operating expense
costs or otherwise improving the operating efficiency

 

13



--------------------------------------------------------------------------------

of the Property or Building; or (b) required to comply with any laws, rules or
regulations of any governmental authority or a requirement of Landlord’s
insurance carrier. The cost of such capital improvements shall be amortized over
a period of five (5) years and shall, at Landlord’s option, include interest at
a rate that is reasonably equivalent to the interest rate that Landlord would be
required to pay to finance the cost of the capital improvement in question as of
the date such capital improvement is performed, provided if the payback period
for any capital improvement is less than five (5) years, Landlord may amortize
the cost of such capital improvement over the payback period.

 

11. Any other expense or charge of any nature whatsoever which, in accordance
with general industry practice with respect to the operation of a first-class
office building, would be construed as an operating expense.

 

In addition, if Landlord incurs any costs and expenses in connection with the
operation, maintenance, repair, management or ownership of the Building and one
or more other buildings, such costs and expenses shall be equitably prorated
between the Building and such other buildings and the Building’s equitable share
thereof shall be included in Basic Costs. Basic Costs shall not include the cost
of capital improvements (except as set forth above and as distinguished from
replacement parts or components purchased and installed in the ordinary course),
depreciation, interest (except as provided above with respect to the
amortization of capital improvements), lease commissions, and principal payments
on mortgage and other non-operating debts of Landlord. If the Building is not at
least ninety-five percent (95%) occupied during any calendar year of the Lease
Term or if Landlord is not supplying services to at least ninety-five percent
(95%) of the total Rentable Area of the Building at any time during any calendar
year of the Lease Term, actual Basic Costs for purposes hereof shall, at
Landlord’s option, be determined as if the Building had been ninety-five percent
(95%) occupied and Landlord had been supplying services to ninety-five percent
(95%) of the Rentable Area of the Building during such year. If Tenant pays for
its Pro Rata Share of Basic Costs based on increases over a Base Year and Basic
Costs for any calendar year during the Lease Term are determined as provided in
the foregoing sentence, Basic Costs for such Base Year shall also be determined
as if the Building had been ninety-five percent (95%) occupied and Landlord had
been supplying services to ninety-five percent (95%) of the Rentable Area of the
Building. Any necessary extrapolation of Basic Costs under this Article shall be
performed by adjusting the cost of those components of Basic Costs that are
impacted by changes in the occupancy of the Building (including, at Landlord’s
option, Taxes) to the cost that would have been incurred if the Building had
been ninety-five percent (95%) occupied and Landlord had been supplying services
to ninety-five percent (95%) of the Rentable Area of the Building. In addition,
if Tenant’s Pro Rata Share of Basic Costs is determined based upon increases
over a Base Year and Basic Costs for the Base Year include exit and
disconnection fees, standard cost charges and/or competitive transaction
charges, such fees and charges may, at Landlord’s option, be imputed as a Basic
Cost for subsequent years in which such fees and charges are not incurred. In no
event, however, shall the amount of such imputed fees and charges exceed the
actual amount of exit and disconnection fees, stranded

 

14



--------------------------------------------------------------------------------

cost charges and/or competitive transaction charges that were actually included
in Basic Costs for the Base Year.

 

D. If Basic Costs for any calendar year increase by more than five percent (5%)
over Basic Costs for the immediately preceding calendar year, Tenant, within
ninety (90) days after receiving Landlord’s statement of actual Basic Costs for
a particular calendar year, shall have the right to provide Landlord with
written notice (the “Review Notice”) of its intent to review Landlord’s books
and records relating to the Basic Costs for such calendar year. Within a
reasonable time after receipt of a timely Review Notice, Landlord shall make
such books and records available to Tenant or Tenant’s agent for its review at
either Landlord’s home office or at the office of the Building, provided that if
Tenant retains an agent to review Landlord’s books and records for any calendar
year, such agent must be CPA firm licensed to do business in the state in which
the Building is located. Tenant shall be solely responsible for any and all
costs, expenses and fees incurred by Tenant or Tenant’s agent in connection with
such review. If Tenant elects to review Landlord’s books and records, within
thirty (30) days after such books and records are made available to Tenant,
Tenant shall have the right to give Landlord written notice stating in
reasonable detail any objection to Landlord’s statement of actual Basic Costs
for such calendar year. If Tenant fails to give Landlord written notice of
objection within such thirty (30) day period or fails to provide Landlord with a
Review Notice within the ninety (90) day period provided above, Tenant shall be
deemed to have approved Landlord’s statement of Basic Costs in all respects and
shall thereafter be barred from raising any claims with respect thereto except
in the case of fraud. Upon Landlord’s receipt of a timely objection notice from
Tenant, Landlord and Tenant shall work together in good faith to resolve the
discrepancy between Landlord’s statement and Tenant’s review. If Landlord and
Tenant determine that Basic Costs for the calendar year in question are less
than reported, Landlord shall provide Tenant with a credit against future
Additional Base Rental in the amount of any overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Basic Costs for the calendar year in question
are greater than reported, Tenant shall forthwith pay to Landlord the amount of
underpayment by Tenant. Any information obtained by Tenant pursuant to the
provisions of this Section shall be treated as confidential. Notwithstanding
anything herein to the contrary, Tenant shall not be permitted to examine
Landlord’s books and records or to dispute any statement of Basic Costs unless
Tenant has paid to Landlord the amount due as shown on Landlord’s statement of
actual Basic Costs, said payment being a condition precedent to Tenant’s right
to examine Landlord’s books and records.

 

E. The term “Taxes”, which for purposes hereof, shall mean: (a) all real estate
taxes and assessments on the Property, the Building or the Premises, and taxes
and assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all other taxes, fees or assessments now or
hereafter levied by any governmental authority on the Property, the Building or
its contents or on the operation and use thereof except as relate to specific
tenants, and (e) all costs and fees incurred in connection with seeking
reductions in or refunds in Taxes including, without limitation, any costs
incurred by Landlord to challenge the tax valuation of the Building, but
excluding income, gross receipts or similar taxes imposed upon Landlord. For the
purpose of

 

15



--------------------------------------------------------------------------------

determining real estate taxes and assessments for any given calendar year, the
amount to be included in Taxes for such year shall be as follows: (1) with
respect to any special assessment that is payable in installments Taxes for such
year shall include the amount of the installment (and any interest) due and
payable during such year; and (2) with respect to all other real estate taxes,
Taxes for such year shall, at Landlord’s election, include either the amount
accrued, assessed or otherwise imposed for such year or the amount due and
payable for such year, provided that Landlord’s election shall be applied
consistently throughout the Lease Term. If a reduction in Taxes is obtained for
any year of the Lease Term during which Tenant paid its Pro Rata Share of Basic
Costs, then Basic Costs for such year will be retroactively adjusted and
Landlord shall provide Tenant with a credit, if any, based on such adjustment.
Likewise if a reduction is subsequently obtained for Taxes for the Base Year (if
Tenant’s Pro Rata Share is based upon increases in Basic Costs over a Base
Year), Basic Costs for the Base Year shall be restated and the Excess for all
subsequent years recomputed. Tenant shall pay to Landlord Tenant’s Pro Rata
Share of any such increase in the Excess within thirty (30) days after Tenant’s
receipt of a statement therefor from Landlord.

 

F. Tenant covenants and agrees to pay to Landlord during the Lease Term, without
any setoff or deduction whatsoever, the full amount of all Base Rental and
Additional Base Rental due hereunder. In addition, Tenant shall pay and be
liable for, as additional rent, all rental, sales and use taxes or other similar
taxes, if any, levied or imposed by any city, state, county or other
governmental body having authority upon any payments of Base Rental or
additional rent, such payments to be in addition to all other payments required
to be paid to Landlord by Tenant under the terms and conditions of this Lease.
Any such payments shall be paid concurrently with the payments of the Rent on
which the tax is based. The Base Rental, Tenant’s Pro Rata Share of Basic Costs
and any recurring monthly charges due hereunder shall be due and payable in
advance on the first day of each calendar month during the Lease Term without
demand, provided that the installment of Base Rental for the first full calendar
month of the Lease Term shall be payable upon the execution of this Lease by
Tenant. All other items of Rent shall be due and payable by Tenant on or before
ten (10) days after billing by Landlord. If the Lease Term commences on a day
other than the first day of a calendar month or terminates on a day other than
the last day of a calendar month, then the monthly Base Rental and Tenant’s Pro
Rata Share of Basic Costs for such month shall be prorated for the number of
days in such month occurring within the Lease Term based on a fraction, the
numerator of which is the number of days of the Lease Term that fell within such
calendar month and the denominator of which is thirty (30). All such payments
shall be by a good and sufficient check. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the correct amount of Rent due
under this Lease shall be deemed to be other than a payment on account of the
earliest Rent due hereunder, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other available remedy.
The acceptance by Landlord of any Rent on a date after the due date of such
payment shall not be construed to be a waiver of Landlord’s right to declare a
default for any other late payment. Tenant’s covenant to pay Rent shall be
independent of every other covenant set forth in this Lease.

 

16



--------------------------------------------------------------------------------

G. All Rent not paid when due and payable shall bear interest from the date due
until paid at the lesser of: (1) eighteen percent (18%) per annum; or (2) the
Maximum Rate. In addition, if Tenant fails to pay any installment of Rent when
due and payable hereunder, a service fee equal to five percent (5%) of such
unpaid amount will be due and payable immediately by Tenant to Landlord.

 

H. In lieu of requiring Tenant to pay Rent by good and sufficient check in the
manner described in Section IV.F. above, Landlord shall have the right in its
sole and absolute discretion to require Tenant to pay Rent by means of an
automated debit system (the “Automatic Debit System”) whereby any or all
payments of Rent shall be debited from Tenant’s account in a bank or financial
institution designated by Tenant and credited to Landlord’s account in a bank or
financial institution designated by Landlord. In the event Landlord elects to
have Tenant pay all or any portion of Rent by means of the Automatic Debit
System, Tenant, within thirty (30) days after written request by Landlord, shall
execute and deliver to Landlord any authorizations, certificates or other
documentation as may be required to establish and give effect to the Automatic
Debit System. If Landlord elects to have less than all items of Rent paid by the
Automatic Debit System, Landlord shall advise Tenant in writing as to those
items of Rent that will be paid by the Automatic Debit System (e.g. Base Rental
only or Base Rental and Tenant’s Pro Rata Share of Basic Costs only). Either
party shall have the right to change its bank or financial institution from time
to time, provided that Tenant, no less than thirty (30) days prior to the
effective date of any such change, shall provide Landlord with written notice of
such change and any and all authorizations, certificates or other documentation
as may be required to establish and give effect to the Automatic Debit System at
Tenant’s new bank or financial institution. Tenant shall promptly pay all
service fees and other charges imposed upon Landlord or Tenant in connection
with the Automatic Debit System, including, without limitation, any charges
resulting from insufficient funds in Tenant’s bank account. In the event that
any Rent is not paid on time as a result of insufficient funds in Tenant’s
account, Tenant shall be liable for any interest and/or service fee in
accordance with Section IV.G. above. Tenant shall remain liable to Landlord for
all payments of Rent due hereunder regardless of whether Tenant’s account is
incorrectly debited in any given month, it being agreed that a debit of less
than the full amount of Rent due shall not be construed as a waiver by Landlord
of its right to receive any unpaid balance of Rent.

 

V. Use

 

The Premises shall be used for the Permitted Use and for no other purpose.
Tenant agrees not to use or permit the use of the Premises for any purpose which
is illegal, dangerous to life, limb or property or which, in Landlord’s
reasonable opinion, creates a nuisance or which would increase the cost of
insurance coverage with respect to the Building. Tenant shall conduct its
business and control its agents, servants, contractors, employees, customers,
licensees, and invitees in such a manner as not to interfere with, annoy or
disturb other tenants, or in any way interfere with Landlord in the management
and operation of the Building. Tenant will maintain the Premises in a clean and
healthful condition, and comply with all laws, ordinances, orders, rules and
regulations of any governmental entity with reference to the operation of
Tenant’s business and to the use, condition, configuration or occupancy of the
Premises, including without limitation, the Americans with Disabilities Act
(collectively referred to as “Laws”). Tenant, within ten (10) days after receipt
thereof, shall provide Landlord with copies

 

17



--------------------------------------------------------------------------------

of any notices it receives with respect to a violation or alleged violation of
any Laws. Tenant will comply with the rules and regulations of the Building
attached hereto as Exhibit B and such other rules and regulations adopted and
altered by Landlord from time to time and will cause all of its agents,
servants, contractors, employees, customers, licensees and invitees to do so.
All changes to such rules and regulations will be reasonable and shall be sent
by Landlord to Tenant in writing.

 

VI. Security Deposit

 

The Security Deposit shall be held by Landlord without liability for interest
(except as required by law) and as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit shall not be considered an
advance payment of Rent or a measure of Tenant’s liability for damages. Landlord
may, from time to time, without prejudice to any other remedy, use all or a
portion of the Security Deposit to make good any arrearage of Rent, to repair
damages to the Premises, to clean the Premises upon termination of this Lease or
otherwise to satisfy any other covenant or obligation of Tenant hereunder.
Following any such application of the Security Deposit, Tenant shall pay to
Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. If Tenant is not in default at the termination
of this Lease, after Tenant surrenders the Premises to Landlord in accordance
with this Lease and all amounts due Landlord from Tenant are finally determined
and paid by Tenant or through application of the Security Deposit, the balance
of the Security Deposit remaining after any such application shall be returned
to Tenant. If Landlord transfers its interest in the Premises during the Lease
Term, Landlord may assign the Security Deposit to the transferee and thereafter
shall have no further liability for the return of such Security Deposit. Tenant
agrees to look solely to such transferee or assignee for the return of the
Security Deposit. Landlord and its successors and assigns shall not be bound by
any actual or attempted assignment or encumbrance of the Security Deposit by
Tenant, provided, however, if Tenant’s interest in this Lease has been assigned,
Landlord shall, provided that Landlord has been furnished with a fully executed
copy of the agreement assigning such Security Deposit, return the Security
Deposit to such assignee in accordance with the terms and conditions hereof. If
Landlord returns the Security Deposit to Tenant’s assignee as aforesaid,
Landlord will have no further obligation to any party with respect thereto.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

 

VII. Services to be Furnished by Landlord

 

A. Landlord, as part of Basic Costs (except as otherwise provided), agrees to
furnish Tenant the following services:

 

1. Water for use in the lavatories on the floor(s) on which the Premises is
located. If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenant’s sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant’s sole cost and expense with the prior reasonable
consent of Landlord. If Tenant desires hot water in the Premises, Tenant, at its
sole cost and expense and subject to the prior reasonable consent of Landlord,
may install a hot water heater in the Premises. Tenant shall be solely
responsible for maintenance and repair of any such hot water heater.

 

18



--------------------------------------------------------------------------------

2. Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority. In the event that Tenant
requires central heat, ventilation or air conditioning at hours other than
Normal Business Hours, such central heat, ventilation or air conditioning shall
be furnished to Tenant via Tenant’s utilizing dial in phone system. If Tenant
requests Landlord to program for after hours use, then Tenant shall provide
written request delivered to Landlord at the office of the Building prior to
3:00 P.M. at least one Business Day in advance of the date for which such usage
is requested. Tenant shall pay Landlord, as Additional Base Rental, the entire
cost of additional service, currently $25.00 per hour, and as such costs are
determined by Landlord from time to time.

 

3. Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for buildings of similar class,
size, age and location.

 

4. Janitor service on Business Days; provided, however, if Tenant’s use, floor
covering or other improvements, require special services, Tenant shall pay the
additional cost reasonably attributable thereto as Additional Base Rental.

 

5. Passenger elevator service in common with other tenants of the Building.

 

6. Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions set forth in Article XI of this Lease.

 

a) The failure by Landlord to any extent to furnish, or the interruption or
termination of, any services in whole or in part, resulting from adherence to
laws, regulations and administrative orders, wear, use, repairs, improvements,
alterations or any causes beyond the reasonable control of Landlord shall not
render Landlord liable in any respect nor be construed as a constructive
eviction of Tenant, nor give rise to an abatement of Rent, nor relieve Tenant
from the obligation to fulfill any covenant or agreement hereof. Should any of
the equipment or machinery used in the provision of such services for any cause
cease to function properly, Landlord shall use reasonable diligence to repair
such equipment or machinery.

 

b) Tenant expressly acknowledges that if Landlord, from time to time, elects to
provide security services, Landlord shall not be deemed to have warranted the
efficiency of any security personnel, service, procedures or equipment and
Landlord shall not be liable in any manner for the failure of any such security
personnel, services, procedures or equipment to

 

19



--------------------------------------------------------------------------------

prevent or control or apprehend anyone suspected of personal injury property
damage or any criminal conduct in, on or around the Property.

 

VIII.  Leasehold Improvements

 

Any trade fixtures, unattached and movable equipment or furniture, or other
personal property brought into the Premises by Tenant (“Tenant’s Property”)
shall be owned and insured by Tenant. Tenant shall remove all such Tenant’s
Property from the Premises in accordance with the terms of Article XXXV hereof.
Any and all alterations, additions and improvements to the Premises, including
any built-in furniture (collectively “Leasehold Improvements”) shall be owned
and insured by Landlord and shall remain upon the Premises, all without
compensation, allowance or credit to Tenant. Landlord may, nonetheless, at any
time prior to, or within six (6) months after, the expiration or earlier
termination of this Lease or Tenant’s right to possession, require Tenant to
remove any Leasehold Improvements performed by or for the benefit of Tenant and
all electronic, phone and data cabling as are designated by Landlord (the
“Required Removables”) at Tenant’s sole cost. In the event that Landlord so
elects, Tenant shall remove such Required Removables within ten (10) days after
notice from Landlord, provided that in no event shall Tenant be required to
remove such Required Removables prior to the expiration or earlier termination
of this Lease or Tenant’s right to possession. In addition to Tenant’s
obligation to remove the Required Removables, Tenant shall repair any damage
caused by such removal and perform such other work as is reasonably necessary to
restore the Premises. If Tenant fails to remove any specified Required
Removables or to perform any required repairs and restoration within the time
period specified above, Landlord, at Tenant’s sole cost and expense, may remove,
store, sell and/or dispose of the Required Removables and perform such required
repairs and restoration work. Tenant, within five (5) days after demand from
Landlord, shall reimburse Landlord for any and all reasonable costs incurred by
Landlord in connection with the Required Removables.

 

IX. Graphics

 

Landlord shall provide and install at Tenant’s sole cost and expense, any suite
numbers and Tenant identification on the exterior of the Premises using the
standard graphics for the Building. Tenant shall not be permitted to install any
signs or other identification without Landlord’s prior written consent.

 

X. Repairs and Alterations

 

A. Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant, at its sole cost and expense, shall perform all maintenance and repairs
to the Premises as are necessary to keep the same in good condition and repair
throughout the entire Lease Term ordinary wear and tear excepted. Tenant’s
repair and maintenance obligations with respect to the Premises shall include,
without limitation, any necessary repairs with respect to: (1) any carpet or
other floor covering, (2) any interior partitions, (3) any interior doors, (4)
the interior sides of any demising walls, (5) any telephone and computer cabling
that serves Tenant’s equipment exclusively, (6) any supplemental air
conditioning units, private showers and kitchens, including any plumbing in
connection therewith, and similar facilities serving Tenant exclusively, and (7)
any alterations, additions or improvements performed by contractors retained by
Tenant. All such work shall be performed in accordance with section X.B. below
and the

 

20



--------------------------------------------------------------------------------

rules, policies and procedures reasonably enacted by Landlord from time to time
for the performance of work in the Building. If Tenant fails to make any
necessary repairs to the Premises, Landlord may, at its option, make such
repairs, and Tenant shall pay the cost thereof to the Landlord on demand as
Additional Base Rental, together with an administrative charge in an amount
equal to ten percent (10%) of the cost of such repairs. Landlord shall, at its
expense (except as included in Basic Costs), keep and maintain in good repair
and working order and make all repairs to and perform necessary maintenance
upon: (a) all structural elements of the Building; and (b) all mechanical,
electrical and plumbing systems that serve the Building in general; and (c) the
Building facilities common to all tenants including, but not limited to, the
ceilings, walls and floors in the Common Areas.

 

B. Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises without first obtaining the prior written consent
of Landlord in each such instance. Prior to commencing any such work and as a
condition to obtaining Landlord’s consent, Tenant must furnish Landlord with
plans and specifications reasonably acceptable to Landlord; names and addresses
of contractors reasonably acceptable to Landlord; copies of contracts; necessary
permits and approvals; evidence of contractor’s and subcontractor’s insurance in
accordance with Article XVI section B. hereof; and payment bond or other
security, all in form and amount satisfactory to Landlord. All such
improvements, alterations or additions shall be constructed in a good and
workmanlike manner using Building Standard materials or other new materials of
equal or greater quality. Landlord, to the extent reasonably necessary to avoid
any disruption to the tenants and occupants of the Building, shall have the
right to designate the time when any such alterations, additions and
improvements may be performed and to otherwise designate reasonable rules,
regulations and procedures for the performance of work in the Building. Upon
completion, Tenant shall furnish “as-built” plans, contractor’s affidavits and
full and final waivers of lien and receipted bills covering all labor and
materials. All improvements, alterations and additions shall comply with all
insurance requirements, codes, ordinances, laws and regulations, including
without limitation, the Americans with Disabilities Act. Tenant shall reimburse
Landlord upon demand as Additional Base Rental for all sums, if any, expended by
Landlord for third party examination of the architectural, mechanical, electric
and plumbing plans for any alterations, additions or improvements. In addition,
if Landlord so requests, Landlord shall be entitled to oversee the construction
of any alterations, additions or improvements that may affect the structure of
the Building or any of the mechanical, electrical, plumbing or life safety
systems of the Building. In the event Landlord elects to oversee such work,
Landlord shall be entitled to receive a fee for such oversight in an amount
equal to fifteen percent (15%) of the cost of such alterations, additions or
improvements. Landlord’s approval of Tenant’s plans and specifications for any
work performed for or on behalf of Tenant shall not be deemed to be a
representation by Landlord that such plans and specifications comply with
applicable insurance requirements, building codes, ordinances, laws or
regulations or that the alterations, additions and improvements constructed in
accordance with such plans and specifications will be adequate for Tenant’s use.

 

21



--------------------------------------------------------------------------------

XI. Use of Electrical Services by Tenant

 

A. All electricity used by Tenant in the Premises shall, at Landlord’s option,
be paid for by Tenant either: (1) through inclusion in Base Rental and Basic
Costs (except as provided in Section XI.B. below with respect to excess usage);
or (2) by a separate charge billed directly to Tenant by Landlord and payable by
Tenant as Additional Base Rental within ten (10) days after billing; or (3) by a
separate charge or charges billed by the utility company(ies) providing
electrical service and payable by Tenant directly to such utility company(ies).
It is understood that electrical service to the Premises may be furnished by one
or more companies providing electrical generation, transmission and/or
distribution services and that the cost of electricity may be billed as a single
charge or divided into and billed in a variety of categories such as
distribution charges, transmission charges, generation charges, public good
charges or other similar categories. Landlord shall have the exclusive right to
select the company(ies) providing electrical service to the Building, Premises
and Property to aggregate the electrical service for the Building, Premises and
Property with other buildings, to purchase electricity for the Building,
Premises and Property through a broker and/or buyers group and to change the
providers and/or manner of purchasing electricity from time to time. Landlord
shall be entitled to receive a reasonable fee (if permitted by law) for the
services provided by Landlord in connection with the selection of utility
companies and the negotiation and administration of contracts for the generation
of electricity. In addition, if Landlord bills Tenant directly for the cost of
electricity as Additional Base Rental, the cost of electricity may include (if
permitted by law) an administrative fee to reimburse Landlord for the cost of
reading meters, preparing invoices and related costs.

 

B. Tenant’s use of electrical service in the Premises shall not exceed either in
voltage, rated capacity, use beyond Normal Business Hours or overall load, that
which Landlord deems to be standard for the Building. In the event Tenant shall
consume (or request that it be allowed to consume) electrical service in excess
of that deemed by Landlord to be standard for the Building, Landlord may refuse
to consent to such excess usage or may condition its consent to such excess
usage upon such conditions as Landlord reasonably elects (including the
installation of utility service upgrades, submeters, air handlers or cooling
units), and all such additional usage (to the extent permitted by law),
installation and maintenance thereof shall be paid for by Tenant as Additional
Base Rental. Landlord, at any time during the Lease Term, shall have the right
to separately meter electrical usage for the Premises or to measure electrical
usage by survey or any other method that Landlord, in its reasonable judgment,
deems to be appropriate.

 

C. Notwithstanding Section A. above to the contrary, if Landlord permits Tenant
to purchase electrical power for the Premises from a provider other than
Landlord’s designated company(ies), such provider shall be considered to be a
contractor of Tenant and Tenant shall indemnify and hold Landlord harmless from
such provider’s acts and omissions while in, or in connection with their
services to, the Building or Premises in accordance with the terms and
conditions of Article XV. In addition, at the request of Landlord, Tenant shall
allow Landlord to purchase electricity from Tenant’s provider at Tenant’s rate
or at such lower rate as can be negotiated by the aggregation of Landlord’s and
Tenant’s requirements for electricity power.

 

22



--------------------------------------------------------------------------------

XII. Entry by Landlord

 

Landlord and its agents or representatives shall have the right to enter the
Premises to inspect the same, or to show the Premises to prospective purchasers,
mortgagees, tenants (during the last twelve months of the Lease Term or earlier
in connection with a potential relocation) or insurers, or to clean or make
repairs, alterations or additions thereto, including any work that Landlord
deems necessary for the safety, protection or preservation of the Building or
any occupants thereof, or to facilitate repairs, alterations or additions to the
Building or any other tenants’ premises. Except for any entry by Landlord in an
emergency situation or to provide normal cleaning and janitorial service,
Landlord shall provide Tenant with reasonable prior notice of any entry into the
Premises, which notice may be given verbally. If reasonably necessary for the
protection and safety of Tenant and its employees, Landlord shall have the right
to temporarily close the Premises to perform repairs, alterations or additions
in the Premises, provided that Landlord shall use reasonable efforts to perform
all such work on weekends and after Normal Business Hours. Entry by Landlord
hereunder shall not constitute a constructive eviction or entitle Tenant to any
abatement or reduction of Rent by reason thereof.

 

XIII.  Assignment and Subletting

 

A. Tenant shall not assign, sublease, transfer or encumber this Lease or any
interest therein or grant any license, concession or other right of occupancy of
the Premises or any portion thereof or otherwise permit the use of the Premises
or any portion thereof by any party other than Tenant (any of which events is
hereinafter called a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld with respect to any proposed
assignment or subletting. Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial responsibility
does not meet the same criteria Landlord uses to select Building tenants; (2)
the proposed transferee’s business is not suitable for the Building considering
the business of the other tenants and the Building’s prestige or would result in
a violation of an exclusive right granted to another tenant in the Building; (3)
the proposed use is different than the Permitted Use: (4) the proposed
transferee is a government agency or occupant of the Building; (5) Tenant is in
default; or (6) any portion of the Building or Premises would become subject to
additional or different governmental laws or regulations as a consequence of the
proposed Transfer and/or the proposed transferee’s use and occupancy of the
Premises. Tenant acknowledges that the foregoing is not intended to be an
exclusive list of the reasons for which Landlord may reasonably withhold its
consent to a proposed Transfer. Any attempted Transfer in violation of the terms
of this Article shall, at Landlord’s sole and absolute option, be deemed an
Event of Default. Consent by Landlord to one or more Transfers shall not operate
as a waiver of Landlord’s rights as to any subsequent Transfers. In addition
Tenant shall not, without Landlord’s prior written consent, publicly advertise
the proposed rental rate for any Transfer.

 

B. If Tenant requests Landlord’s consent to a Transfer, Tenant, together with
such request for consent, shall provide Landlord with the name of the proposed
transferee and the nature of the business of the proposed transferee, the term,
use, rental rate and all other material terms and conditions of the proposed
Transfer, including, without limitation, a copy of the proposed assignment,
sublease or other contractual documents and evidence satisfactory to Landlord
that the proposed transferee is financially

 

23



--------------------------------------------------------------------------------

responsible. Landlord shall respond in writing to any such request for consent
to a Transfer within twenty-five (25) days of its receipt of all information and
documentation required herein by either (a) notifying Tenant that it consents to
such Transfer or that it will withhold its consent to such Transfer, and, if so,
the reasons for withholding its consent; (b) notifying Tenant that, in lieu
thereof, Landlord desires to negotiate directly with the proposed transferee. If
Landlord fails to respond in writing to a consent to a Transfer as provided
herein within twenty-five (25) days of its receipt of all information and
documentation required herein, Landlord shall be deemed to have given its
consent to such Transfer. If Landlord notifies Tenant within such twenty-five
(25) day period that it desires to negotiate directly with the proposed
transferee, Landlord shall then have a period an additional period of thirty
(30) days in which to conduct such negotiations, and, if Landlord is able to
reach an agreement with such proposed transferee within such thirty (30) day
period, Landlord shall terminate this Lease in whole or in part as appropriate
effective not later than thirty (30) days after reaching such agreement. If
Landlord is unable to reach an agreement with such proposed transferee within
such thirty (30) day period, then Landlord shall notify Tenant in writing that
it consents to such Transfer or that it will withhold its consent to such
Transfer, and, if so, the reasons for withholding its consent. In the event
Landlord consents to any such Transfer, the Transfer and consent thereto shall
be in a form approved by Landlord, and Tenant shall bear all costs and expenses
incurred by Landlord in connection with the review and approval of such
documentation, which costs and expenses shall be deemed to be at least Seven
Hundred Fifty Dollars ($750.00).

 

C. All cash or other proceeds (the “Transfer Consideration”) of any Transfer of
Tenant’s interest in this Lease and/or the Premises, whether consented to by
Landlord or not, shall be paid to Landlord and Tenant hereby assigns all rights
it might have or ever acquire in any such proceeds to Landlord. In addition to
the Rent hereunder, Tenant hereby covenants and agrees to pay to Landlord all
rent and other consideration which it receives which is in excess of the Rent
payable hereunder within ten (10) days following receipt thereof by Tenant. In
addition to any other rights Landlord may have, Landlord shall have the right to
contact any transferee and require that all payments made pursuant to the
Transfer shall be made directly to Landlord.

 

D. If Tenant is a corporation, limited liability company or similar entity, and
if at any time during the Lease Term the entity or entities who own the voting
shares at the time of the execution of this Lease cease for any reason
(including but not limited to merger, consolidation or other reorganization
involving another corporation) to own a majority of such shares, or if Tenant is
a partnership and if at any time during the Lease Term the general partner or
partners who own the general partnership interests in the partnership at the
time of the execution of this Lease, cease for any reason to own a majority of
such interests (except as the result of transfers by gift, bequest or
inheritance to or for the benefit of members of the immediate family of such
original shareholder(s) or partner(s)), such an event shall be deemed to be a
Transfer. The preceding sentence shall not apply whenever Tenant is a
corporation, the outstanding stock of which is listed on a recognized security
exchange, or if at least eighty percent (80%) of its voting stock is owned by
another corporation the voting stock of which is so listed.

 

24



--------------------------------------------------------------------------------

E. Any Transfer consented to by Landlord in accordance with this Article XIII
shall be only for the Permitted Use and for no other purpose. In no event shall
any Transfer release or relieve Tenant or any Guarantors from any obligations
under this Lease.

 

XIV.  Liens

 

The interest of Landlord in the Premises shall not be subject in any way to any
liens including construction liens, for improvements to or other work performed
with respect to the Premises by or on behalf of Tenant. The Tenant shall have no
power or authority to create any lien or permit any lien to attach to the
present estate, reversion, or other estate of Landlord in the Premises or in the
Property and all mechanics, materialmen, contractors, artisans, and other
parties contracting with Tenant or its representatives or privies with respect
to the Premises or any part of the Premises are hereby charged with notice that
they must look to the Tenant to secure payment of any bill for work done or
material furnished or for any other purpose during the term of this Lease.
Without limiting the generality of the foregoing, Tenant agrees to obtain and
deliver to Landlord written and unconditional waivers of construction liens upon
the Premises and the Property, for all work or materials to be furnished to the
Premises at the request or direction of Tenant signed by all architects,
engineers, designers, contractors, subcontractors, materialmen, and laborers who
become involved in such work. Notwithstanding the foregoing, Tenant, at its
expense, shall cause any lien filed against the Premises or the Property, for
work or materials claimed to have been furnished to Tenant, to be discharged of
record or properly transferred to a bond pursuant to Section 713.24, Florida
Statutes (1991), within ten (10) days after notice thereof to Tenant. If Tenant
shall fail to so discharge such lien or transfer it to a bond as required above,
then, in addition to any other right or remedy of Landlord, Landlord may but
shall not be obligated to discharge or transfer the same to a bond. Any amount
paid by Landlord for any of the aforesaid purposes, including reasonable
attorneys fees (and to the extent permitted by law) shall be paid by Tenant to
Landlord on demand as Additional Base Rental. Landlord shall have the right to
post and keep posted on the Premises any notices that may be provided by law or
which Landlord may deem to be proper for the protection of Landlord, the
Premises and the Building from such liens. Tenant shall notify every contractor
making improvements to the Premises that the interest of the Landlord in the
Premises shall not be subject to liens for improvements to the Premises or for
other work performed with respect to the Premises by or on behalf of Tenant.
Upon request from Landlord, Tenant shall execute, acknowledge and deliver
without charge a memorandum of lease or notice in recordable form containing a
confirmation that the interest of the Landlord in the Premises and Property
shall not be subject to liens for improvements to the Premises or for other work
performed with respect to the Premises by or on behalf of Tenant.

 

XV. Indemnity and Waiver of Claims

 

A. Tenant shall indemnify, defend and hold Landlord, its members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively the “Landlord Related Parties”) harmless against and from all
liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, reasonable attorneys’ fees and other
professional fees (if and to the extent permitted by law), which may be imposed
upon, incurred by, or asserted against Landlord or any of the Landlord Related
Parties and arising, directly or indirectly, out of or in connection with the
use, occupancy or maintenance of the Premises by, through or under Tenant
including,

 

25



--------------------------------------------------------------------------------

without limitation, any of the following: (1) any work or thing done in, on or
about the Premises or any part thereof by Tenant or any of its transferees,
agents, servants, contractors, employees, customers, licensees or invitees; (2)
any use, non-use, possession, occupation, condition, operation or maintenance of
the Premises or any part thereof; (3) any act or omission of Tenant or any of
its transferees, agents, servants, contractors, employees, customers licensees
or invitees, regardless of whether such act or omission occurred within the
Premises; (4) any injury or damage to any person or property occurring in, on or
about the Premises or any part thereof; or (5) any failure on the part of Tenant
to perform or comply with any of the covenants, agreements, terms or conditions
contained in this Lease with which Tenant must comply or perform. In case any
action or proceeding is brought against Landlord or any of the Landlord Related
Parties by reason of any of the foregoing, Tenant shall, at Tenant’s sole cost
and expense, resist and defend such action or proceeding with counsel approved
by Landlord or, at Landlord’s option, reimburse Landlord for the cost of any
counsel retained directly by Landlord to defend and resist such action or
proceeding.

 

B. Landlord and the Landlord Related Parties shall not be liable for, and Tenant
hereby waives, all claims for loss or damage to Tenant’s business or damage to
person or property sustained by Tenant or any person claiming by, through or
under Tenant, including Tenant’s principals, agents and employees (collectively,
the “Tenant Related Parties”) resulting from any accident or occurrence in, on
or about the Premises, the Building or the Property, including, without
limitation, claims for loss, theft or damage resulting from: (1) the Premises,
Building, or Property or any equipment or appurtenances becoming out of repair;
(2) wind or weather; (3) any defect in or failure to operate, for whatever
reason, any sprinkler, heating or air-conditioning equipment, electric wiring,
gas, water or steam pipes; (4) broken glass; (5) the backing up of any sewer
pipe or downspout; (6) the bursting, leaking or running of any tank, water
closet, drain or other pipe; (7) the escape of steam or water; (8) water, snow
or ice being upon or coming through the roof, skylight, stairs, doorways,
windows, walks or any other place upon or near the Building; (9) the falling of
any fixture, plaster, tile or other material; (10) any act, omission or
negligence of other tenants, licensees or any other persons or occupants of the
Building or of adjoining or contiguous buildings, or owners of adjacent or
contiguous property or the public, or by construction of any private, public or
quasi-public work; or (11) any other cause of any nature except, as to items
1-9, where such loss or damage is due to Landlord’s willful failure to make
repairs required to be made pursuant to other provisions of this Lease, after
the expiration of a reasonable time after written notice to Landlord of the need
for such repairs. To the maximum extent permitted by law, Tenant agrees to use
and occupy the Premises, and to use such other portions of the Building as
Tenant is herein given the right to use, at Tenant’s own risk.

 

XVI.  Tenant’s Insurance

 

A. At all times commencing on and after the earlier of the Commencement Date and
the date Tenant or its agents, employees or contractors enters the Premises for
any purpose, Tenant shall carry and maintain, at its sole cost and expense:

 

1. Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of Two Million Dollars ($2,000,000.00), with a contractual liability endorsement
covering Tenant’s indemnity obligations under this Lease.

 

26



--------------------------------------------------------------------------------

2. All Risks of Property and Casualty Insurance written at replacement cost
value and with a replacement cost endorsement covering all of Tenant’s Property
in the Premises.

 

3. Workers’ Compensation Insurance as required by the state in which the
Premises is located and in amounts as may be required by applicable statute, and
Employers Liability Coverage of One Million Dollars ($1,000,000.00) per
occurrence.

 

4. Whenever good business practice, in Landlord’s reasonable judgment, indicates
the need of additional insurance coverage or different types of insurance in
connection with the Premises or Tenant’s use and occupancy thereof, Tenant
shall, upon request, obtain such insurance at Tenant’s expense and provide
Landlord with evidence thereof.

 

B. Except for items for which Landlord is responsible under the Work Letter
Agreement, before any repairs, alterations, additions, improvements, or
construction are undertaken by or on behalf of Tenant, Tenant shall carry and
maintain, at its expense, or Tenant shall require any contractor performing work
on the Premises to carry and maintain, at no expense to Landlord, in addition to
Workers’ Compensation Insurance as required by the jurisdiction in which the
Building is located, All Risk Builder’s Risk Insurance in the amount of the
replacement cost of any alterations, additions or improvements (or such other
amount reasonably required by Landlord) and Commercial General Liability
Insurance (including, without limitation, Contractor’s Liability coverage,
Contractual Liability coverage and Completed Operations coverage) written on an
occurrence basis with a minimum combined single limit of Two Million Dollars
($2,000,000.00) and adding “the named Landlord hereunder (or any successor
thereto), Osprey S.A. Ltd., a Florida limited partnership, and their respective
members, principals, beneficiaries, partners, officers, directors, employees,
agents and any Mortgagee(s)”, and other designees of Landlord as the interest of
such designees shall appear, as additional insureds (collectively referred to as
the “Additional Insureds”).

 

C. Any company writing any insurance which Tenant is required to maintain or
cause to be maintained pursuant to the terms of this Lease (all such insurance
as well as any other insurance pertaining to the Premises or the operation of
Tenant’s business therein being referred to as “Tenant’s Insurance”), as well as
the form of such insurance, shall at all times be subject to Landlord’s
reasonable approval, and each such insurance company shall have an A Best rating
of “A” or better and shall be licensed and qualified to do business in the state
in which the Premises is located. All policies evidencing Tenant’s Insurance
(except for Workers’ Compensation Insurance) shall specify Tenant as named
insured and the Additional Insureds as additional insureds. Provided that the
coverage afforded Landlord and any designees of Landlord shall not be reduced or
otherwise adversely affected, all of Tenant’s Insurance may be carried under a
blanket

 

27



--------------------------------------------------------------------------------

policy covering the Premises and any other of Tenant’s locations. All policies
of Tenant’s Insurance shall contain endorsements that the insurer(s) will give
to Landlord and its designees at least thirty (30) days’ advance written notice
of any change, cancellation, termination or lapse of said insurance. Tenant
shall be solely responsible for payment of premiums for all of Tenant’s
Insurance. Tenant shall deliver to Landlord at least fifteen (15) days prior to
the time Tenant’s Insurance is first required to be carried by Tenant, and upon
renewals at least fifteen (15) days prior to the expiration of any such
insurance coverage, a certificate of insurance of all policies procured by
Tenant in compliance with its obligations under this Lease. The limits of
Tenant’s Insurance shall in no event limit Tenant’s liability under this Lease.

 

D. Tenant shall not do or fail to do anything in, upon or about the Premises
which will: (1) violate the terms of any of Landlord’s insurance policies; (2)
prevent Landlord from obtaining policies of insurance acceptable to Landlord or
any Mortgagees; or (3) result in an increase in the rate of any insurance on the
Premises, the Building, any other property of Landlord or of others within the
Building. In the event of the occurrence of any of the events set forth in this
Section, Tenant shall pay Landlord upon demand, as Additional Base Rental, the
cost of the amount of any increase in any such insurance premium, provided that
the acceptance by Landlord of such payment shall not be construed to be a waiver
of any rights by Landlord in connection with a default by Tenant under the
Lease. If Tenant fails to obtain the insurance coverage required by this Lease,
Landlord may, at its option, obtain such insurance for Tenant, and Tenant shall
pay, as Additional Base Rental, the cost of all premiums thereon and all of
Landlord’s costs associated therewith.

 

XVII.  Subrogation

 

Notwithstanding anything set forth in this Lease to the contrary, Landlord and
Tenant do hereby waive any and all right of recovery, claim, action or cause of
action against the other, their respective principals, beneficiaries, partners,
officers, directors, agents, and employees, and, with respect to Landlord, its
Mortgagee(s), for any loss or damage that may occur to Landlord or Tenant or any
party claiming by, through or under Landlord or Tenant, as the case may be, with
respect to their respective property, the Building, the Property or the Premises
or any addition or improvements thereto, or any contents therein, by reason of
fire, the elements, or any other cause, regardless of cause or origin, including
the negligence of Landlord or Tenant, or their respective principals,
beneficiaries, partners, officers directors, agents and employees and, with
respect to Landlord, its Mortgagee(s), which loss or damage is (or would have
been, had the insurance required by this Lease been carried) covered by
insurance. Since this mutual waiver will preclude the assignment of any such
claim by subrogation (or otherwise) to an insurance company (or any other
person), Landlord and Tenant each agree to give each insurance company which has
issued, or in the future may issue, policies of insurance, with respect to the
items covered by this waiver, written notice of the terms of this mutual waiver,
and to have such insurance policies properly endorsed, if necessary, to prevent
the invalidation of any of the coverage provided by such insurance policies by
reason of such mutual waiver. For the purpose of the foregoing waiver, the
amount of any deductible applicable to any loss or damage shall be deemed
covered by, and recoverable by the insured under the insurance policy to which
such deductible relates. In the event that Tenant is permitted to and
self-insures any risk which would have been covered by the insurance required to
be carried by Tenant

 

28



--------------------------------------------------------------------------------

pursuant to Article XVI of the Lease, or if Tenant fails to carry any insurance
required to be carried by Tenant pursuant to Article XVI of this Lease, then all
loss or damage to Tenant, its leasehold interest, its business, its property,
the Premises or any additions or improvements thereto or contents thereof shall
be deemed covered by and recoverable by Tenant under valid and collectible
policies of insurance.

 

XVIII.  Landlord’s Insurance

 

Landlord shall maintain property insurance on the Building in such amounts as
Landlord reasonably elects. The cost of such insurance shall be included as a
part of the Basic Costs, and payments for losses and recoveries thereunder shall
be made solely to Landlord or the Mortgagees of Landlord as their interests
shall appear.

 

XIX.  Casualty Damage

 

If the Premises or any part thereof shall be damaged by fire or other casualty,
Tenant shall give prompt written notice thereof to Landlord. In case the
Building shall be so damaged that in Landlord’s reasonable judgment, substantial
alteration or reconstruction of the Building shall be required (whether or not
the Premises has been damaged by such casualty) or in the event Landlord will
not be permitted by applicable law to rebuild the Building in substantially the
same form as existed prior to the fire or casualty or in the event the Premises
has been materially damaged and there is less than two (2) years of the Lease
Term remaining on the date of such casualty or in the event any Mortgagee should
require that the insurance proceeds payable as a result of a casualty be applied
to the payment of the mortgage debt or in the event of any material uninsured
loss to the Building, Landlord may, at its option, terminate this Lease by
notifying Tenant in writing of such termination within ninety (90) days after
the date of such casualty. Such termination shall be effective as of the date of
fire or casualty, with respect to any portion of the Premises that was rendered
untenantable, and the effective date of termination specified in Landlord’s
notice, with respect to any portion of the Premises that remained tenantable. If
Landlord does not elect to terminate this Lease, Landlord shall commence and
proceed with reasonable diligence to restore the Building (provided that
Landlord shall not be required to restore any unleased premises in the Building)
and the Leasehold Improvements (but excluding any improvements, alterations or
additions made by Tenant in violation of this Lease) located within the
Premises, if any, which Landlord has insured to substantially the same condition
they were in immediately prior to the happening of the casualty. Notwithstanding
the foregoing, Landlord’s obligation to restore the Building, and the Leasehold
Improvements, if any shall not require Landlord to expend for such repair and
restoration work more than the insurance proceeds actually received by the
Landlord as a result of the casualty. When repairs to the Premises have been
completed by Landlord, Tenant shall complete the restoration or replacement of
all Tenant’s Property necessary to permit Tenant’s reoccupancy of the Premises,
and Tenant shall present Landlord with evidence satisfactory to Landlord of
Tenant’s ability to pay such costs prior to Landlord’s commencement of repair
and restoration of the Premises. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof, except that,
subject to the provisions of the next sentence, Landlord shall allow Tenant a
fair diminution of Rent on a per diem basis during the time and to the extent
any damage to the Premises causes the Premises to be rendered untenantable and
not used by Tenant. If the Premises or any other portion of the Building is
damaged by fire or other casualty resulting from the negligence of Tenant or any
Tenant Related Parties, the Rent hereunder shall not be diminished during any
period during which the Premises, or any portion thereof, is untenantable

 

29



--------------------------------------------------------------------------------

(except to the extent Landlord is entitled to be reimbursed by the proceeds of
any rental interruption insurance), and Tenant shall be liable to Landlord for
the cost of the repair and restoration of the Building caused thereby to the
extent such cost and expense is not covered by insurance proceeds. Landlord and
Tenant hereby waive the provisions of any law from time to time in effect during
the Lease Term relating to the effect upon leases of partial or total
destruction of leased property. Landlord and Tenant agree that their respective
rights in the event of any damage to or destruction of the Premises shall be
those specifically set forth herein.

 

XX. Demolition

 

Landlord shall have the right to terminate this Lease if Landlord proposes or is
required, for any reason, to substantially remodel, remove, or demolish the
Building or any substantial portion thereof. Such cancellation shall be
exercised by Landlord by the service of not less than one hundred eighty (180)
days’ written notice of such termination. Such notice shall set forth the date
upon which the termination will be effective. No money or other consideration
shall be payable by Landlord to Tenant for Landlord’s exercise of this right,
and the right is hereby reserved to Landlord and all purchasers, successors,
assigns, transferees, and ground tenants of Landlord, as the case may be, and is
in addition to all other rights of Landlord. Tenant has read the foregoing and
understands that Landlord has a right to terminate this Lease as provided above.

 

XXI. Condemnation

 

If (a) the whole or any substantial part of the Premises or (b) any portion of
the Building or Property which would leave the remainder of the Building
unsuitable for use as an office building comparable to its use on the
Commencement Date, shall be taken or condemned for any public or quasi-public
use under governmental law, ordinance or regulation, or by right of eminent
domain, or by private purchase in lieu thereof, then Landlord may, at its
option, terminate this Lease effective as of the date the physical taking of
said Premises or said portion of the Building or Property shall occur. In the
event this Lease is not terminated, the Rentable Area of the Building, the
Rentable Area of the Premises and Tenant’s Pro Rata Share shall be appropriately
adjusted. In addition, Rent for any portion of the Premises so taken or
condemned shall be abated during the unexpired term of this Lease effective when
the physical taking of said portion of the Premises shall occur. All
compensation awarded for any such taking or condemnation, or sale proceeds in
lieu thereof, shall be the property of Landlord, and Tenant shall have no claim
thereto the same being hereby expressly waived by Tenant except for any portions
of such award or proceeds which are specifically allocated by the condemning or
purchasing party for the taking of or damage to trade fixtures of Tenant, which
Tenant specifically reserves to itself.

 

XXII.  Events of Default

 

The following events shall be deemed to be events of default under this Lease:

 

A. Tenant shall fail to pay when due, without notice or demand, any Base Rental,
Additional Base Rental or other Rent under this Lease (hereinafter sometimes
referred to as a “Monetary Default”).

 

30



--------------------------------------------------------------------------------

B. Any failure by Tenant (other than a Monetary Default) to comply with any
term, provision or covenant of this Lease, including, without limitation, the
rules and regulations, which failure is not cured within ten (10) days after
delivery to Tenant of notice of the occurrence of such failure, provided that if
any such failure creates a hazardous condition, such failure must be cured
immediately. Notwithstanding the foregoing, if Tenant fails to comply with any
particular provision or covenant of this Lease, including, without limitation,
Tenant’s obligation to pay Rent when due, on three (3) occasions during any
twelve (12) month period, any subsequent violation of such provision or covenant
shall be considered to be an incurable default by Tenant.

 

C. Tenant shall become insolvent, or shall make a transfer in fraud of
creditors, or shall commit an act of bankruptcy or shall make an assignment for
the benefit of creditors, or Tenant shall admit in writing its inability to pay
its debts as they become due.

 

D. Tenant shall file a petition under any section or chapter of the United
States Bankruptcy Code, as amended, pertaining to bankruptcy, or under any
similar law or statute of the United States or any State thereof, or Tenant
shall be adjudged bankrupt or insolvent in proceedings filed against Tenant
thereunder, or a petition or answer proposing the adjudication of Tenant as a
debtor or its reorganization under any present or future federal or state
bankruptcy or similar law shall be filed in any court and such petition or
answer shall not be discharged or denied within sixty (60) days after the filing
thereof.

 

E. A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or of the Premises or of any of Tenant’s Property located
thereon in any proceeding brought by Tenant or any such receiver or trustee
shall be appointed in any proceeding brought against Tenant and shall not be
discharged within sixty (60) days after such appointment or Tenant shall consent
to or acquiesce in such appointment.

 

F. The leasehold estate hereunder shall be taken on execution or other process
of law or equity in any action against Tenant.

 

G. Tenant shall abandon or vacate any substantial portion of the Premises
without the prior written consent of Landlord.

 

H. Tenant shall fail to take possession of and occupy the Premises within thirty
(30) days following the Commencement Date.

 

I. The liquidation, termination, dissolution, or forfeiture of right to do
business, of Tenant.

 

J. Tenant is in default beyond any notice and cure period under any other lease
with Landlord.

 

31



--------------------------------------------------------------------------------

XXIII.  Remedies

 

A. Upon the occurrence of any event or events of default under this Lease
Landlord shall have the option to pursue any one or more of the following
remedies without any notice (except as expressly prescribed in Article XXII
above) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations due (except as expressly prescribed in Article XXII
above) and waives any and all other notices or demand requirements imposed by
applicable law):

 

1. Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises upon termination
of the Lease hereunder, Landlord may without prejudice to any other remedy which
it may have enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying said Premises, or any part
thereof, and Tenant hereby agrees to pay to Landlord on demand the amount of all
loss and damage, including consequential damage, which Landlord may suffer by
reason of such termination, whether through inability to relet the Premises on
satisfactory terms or otherwise specifically including but not limited to all
Costs of Reletting (hereinafter defined) and any deficiency that may arise by
reason of any reletting or failure to relet, including the payment of any past
due rents.

 

2. Enter upon and take possession of the Premises and expel or remove Tenant or
any other person who may be occupying said Premises, or any part thereof,
without having any civil or criminal liability therefor and without terminating
this Lease. Landlord may (but shall be under no obligation to) relet the
Premises or any part thereof for the account of Tenant in the name of Tenant or
Landlord or otherwise without notice to Tenant for such term or terms which may
be greater or less than the period which would otherwise have constituted the
balance of the Lease Term and on such conditions (which may include concessions,
free rent and alterations of the Premises) and for such uses as Landlord in its
sole and absolute discretion may determine, and Landlord may collect and receive
any rents payable by reason of such reletting. Tenant agrees to pay Landlord on
demand all past due rents, all Costs of Reletting and any deficiency that may
arise by reason of such reletting or failure to relet. Landlord shall not be
under any obligation to and shall not be responsible or liable for any failure
to relet the Premises or any part thereof or for any failure to collect any Rent
due upon any such reletting. No such re-entry or taking of possession of the
Premises by Landlord shall be construed as an election on Landlord’s part to
terminate this Lease unless a written notice of such termination is given to
Tenant.

 

3. Enter upon the Premises without having any civil or criminal liability
therefor, and do whatever Tenant is obligated to do under the terms of this
Lease, and Tenant agrees to reimburse Landlord on demand for any

 

32



--------------------------------------------------------------------------------

expense which Landlord may incur in thus affecting compliance with Tenants
obligations under this Lease together with interest at the lesser of a per annum
rate equal to (a) the Maximum Rate, or (b) the Prime Rate plus five percent
(5%).

 

4. In order to regain possession of the Premises and to deny Tenant access
thereto in any instance in which Landlord has terminated this Lease or Tenant’s
right to possession, or to limit access to the Premises in accordance with local
law in the event of a default by Tenant, Landlord or its agent may, at the
expense and liability of the Tenant, alter or change any or all locks or other
security devices controlling access to the Premises without posting or giving
notice of any kind to Tenant. Landlord shall have no obligation to provide
Tenant a key or grant Tenant access to the Premises so long as Tenant is in
default under this Lease. Tenant shall not be entitled to recover possession of
the Premises, terminate this Lease, or recover any actual, incidental,
consequential, punitive, statutory or other damages or award of attorneys’ fees,
by reason of Landlord’s alteration or change of any lock or other security
device. Landlord may, without notice, remove and either dispose of or store, at
Tenant’s expense, any property belonging to Tenant that remains in the Premises
after Landlord has regained possession thereof.

 

5. In addition to any other Remedies provided for in this Lease or under Florida
law, accelerate the Rent due under this Lease, in which event, Tenant shall
immediately pay to Landlord the sum of: (a) all Rent accrued hereunder through
the date of default, and, upon Landlord’s determination thereof, (b) all Rent
accrued hereunder from the date of default through the date of an award or
judgment by any court, (c) an amount equal to the total Rent that Tenant would
have been required to pay for the remainder of the Lease Term discounted to
present value at five percent per annum.

 

B. For purposes of this Lease, the term “Costs of Reletting” shall mean all
costs and expenses incurred by Landlord in connection with the reletting of the
Premises, including without limitation, the cost of cleaning, renovation,
repairs, decoration and alteration of the Premises for a new tenant or tenants,
advertisement, marketing, brokerage and legal fees (if and to the extent
permitted by law), the cost of protecting or caring for the Premises while
vacant, the cost of removing and storing any property located on the Premises,
any increase in insurance premiums caused by the vacancy of the Premises and any
other out-of-pocket expenses incurred by Landlord including tenant incentives,
allowances and inducements.

 

C. Except as otherwise herein provided, no repossession or re-entering of the
Premises or any part thereof pursuant to Article XXIII hereof or otherwise shall
relieve Tenant or any Guarantor of its liabilities and obligations hereunder,
all of which shall survive such repossession or reentering. Notwithstanding any
such repossession or re- entering by reason of the occurrence of an event of
default. Tenant will pay to Landlord the Rent required to be paid by Tenant
pursuant to this Lease.

 

33



--------------------------------------------------------------------------------

D. No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

 

E. This Article XXIII shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 

XXIV.  Limitation of Liability

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD HEREUNDER) TO TENANT SHALL BE LIMITED
TO THE INTEREST OF LANDLORD IN THE BUILDING, AND TENANT AGREES TO LOOK SOLELY TO
LANDLORD’S INTEREST IN THE BUILDING FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST THE LANDLORD, IT BEING INTENDED THAT NEITHER LANDLORD NOR ANY MEMBER,
PRINCIPAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR OR BENEFICIARY OF LANDLORD
SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. TENANT HEREBY
COVENANTS THAT PRIOR TO THE FILING OF ANY SUIT FOR AN ALLEGED DEFAULT BY
LANDLORD HEREUNDER, IT SHALL GIVE LANDLORD AND ALL MORTGAGEES WHOM TENANT HAS
BEEN NOTIFIED HOLD MORTGAGES OR DEED OF TRUST LIENS ON THE PROPERTY, BUILDING OR
PREMISES WRITTEN NOTICE AND REASONABLE TIME TO CURE SUCH ALLEGED DEFAULT BY
LANDLORD.

 

XXV.  No Waiver

 

Failure of Landlord to declare any default immediately upon its occurrence, or
delay in taking any action in connection with an event of default shall not
constitute a waiver of such default, nor shall it constitute an estoppel against
Landlord, but Landlord shall have the right to declare the default at any time
and take such action as is lawful or authorized under this Lease. Failure by
Landlord to enforce its rights with respect to any one default shall not
constitute a waiver of its rights with respect to any subsequent default.
Receipt by Landlord of Tenant’s keys to the Premises shall not constitute an
acceptance or surrender of the Premises.

 

XXVI.  Event of Bankruptcy

 

In addition to, and in no way limiting the other remedies set forth herein,
Landlord and Tenant agree that if Tenant ever becomes the subject of a voluntary
or involuntary bankruptcy, reorganization, composition, or other similar type
proceeding under the federal bankruptcy laws, as now enacted or hereinafter
amended, then:

 

1. “Adequate protection” of Landlord’s interest in the Premises pursuant to the
provisions of Section 361 and 363 (or their successor sections) of the
Bankruptcy Code, 11 U.S.C. Section 101 et seq., (such Bankruptcy Code as amended
from time to time being herein referred to as the “Bankruptcy Code”), prior to
assumption and/or assignment of the Lease by Tenant shall include, but not be
limited to all (or any part) of the following:

 

a) the continued payment by Tenant of the Base Rental and all other Rent due and
owing hereunder and the performance of all other covenants and obligations
hereunder by Tenant; and

 

34



--------------------------------------------------------------------------------

b) the furnishing of an additional/new security deposit by Tenant in the amount
of three (3) times the then current monthly Base Rental.

 

2. “Adequate assurance of future performance” by Tenant and/or any assignee of
Tenant pursuant to Bankruptcy Code Section 365 (or successor section) will
include (but not be limited to) payment of an additional/new Security Deposit in
the amount of three (3) times the then current monthly Base Rental payable
hereunder.

 

3. Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code, shall be deemed without further act or deed
to have assumed all of the obligations of Tenant arising under this Lease on and
after the effective date of such assignment. Any such assignee shall, upon
demand by Landlord, execute and deliver to Landlord an instrument confirming
such assumption of liability.

 

4. Notwithstanding anything in this Lease to the contrary, all amounts payable
by Tenant to or on behalf of the Landlord under this Lease, whether or not
expressly denominated as “Rent,” shall constitute “rent” for the purposes of
Section 502(b) (6) of the Bankruptcy Code (or successor section).

 

5. If this Lease is assigned to any person or entity pursuant to the provisions
of the Bankruptcy Code, any and all monies or other considerations payable or
otherwise to be delivered to Landlord (including Base Rentals and other Rent
hereunder), shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the bankruptcy estate of Tenant. Any and all
monies or other considerations constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord shall be held in trust by
Tenant or Tenants bankruptcy estate for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord.

 

6. If Tenant assumes this Lease and proposes to assign the same pursuant to the
provisions of the Bankruptcy Code to any person or entity who shall have made a
bona fide offer to accept an assignment of this Lease on terms acceptable to the
Tenant, then notice of such proposed

 

35



--------------------------------------------------------------------------------

offer/assignment setting forth: (1) the name and address of such person or
entity, (2) all of the terms and conditions of such offer and (3) the adequate
assurance to be provided Landlord to assure such person’s or entity’s future
performance under the Lease, shall be given to Landlord by Tenant no later than
twenty (20) days after receipt by Tenant, but in any event no later than ten
(10) days prior to the date that Tenant shall make application to a court of
competent jurisdiction for authority and approval to enter into such assumption
and assignment, and Landlord shall thereupon have the prior right and option, to
be exercised by notice to Tenant given at any time prior to the effective date
of such proposed assignment, to accept an assignment of this Lease upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such persons or entity, less any brokerage commission which may be
payable out of the consideration to be paid by such person for the assignment of
this Lease.

 

7. To the extent permitted by law, Landlord and Tenant agree that this Lease is
a contract under which applicable law excuses Landlord from accepting
performance from (or rendering performance to) any person or entity other than
Tenant within the meaning of Sections 365(c) and 365(e) (2) of the Bankruptcy
Code (or their successor sections).

 

XXVII.  Waiver of Jury Trial

 

Landlord and Tenant hereby waive any right to a trial by jury in any action or
proceeding based upon, or related to, the subject matter of this Lease. This
waiver is knowingly, intentionally, and voluntarily made by Tenant, and Tenant
acknowledges that neither Landlord nor any person acting on behalf of Landlord
has made any representations of fact to induce this waiver of trial by jury or
in any way to modify or nullify its effect. Tenant further acknowledges that it
has been represented (or has had the opportunity to be represented) in the
signing of this Lease and in the making of this waiver by independent legal
counsel, selected of its own free will, and that it has had the opportunity to
discuss this waiver with counsel.

 

XXVIII.  Relocation

 

Landlord, at its expense at any time before or during the Lease Term, shall be
entitled to cause Tenant to relocate from the Premises to space containing
approximately the same Rentable Area as the Premises (the “Relocation Space”)
within the Building upon sixty (60) days’ prior written notice to Tenant. Such a
relocation shall not affect this Lease except that from and after the date of
such relocation, “Premises” shall refer to the Relocation Space into which
Tenant has been moved, rather than the original Premises as herein defined, and
the Base Rental shall be adjusted so that immediately following such relocation
the Base Rental for the Relocation Space per annum on a per square foot of
Rentable Area basis shall be the same as the Base Rental per annum immediately
prior to such relocation for the original Premises on a per square foot of
Rentable Area basis. Tenant’s Pro Rata Share shall also be adjusted in
accordance with the formula set forth in this Lease.

 

36



--------------------------------------------------------------------------------

XXIX.  Holding Over

 

In the event of holding over by Tenant after expiration or other termination of
this Lease or in the event Tenant continues to occupy the Premises after the
termination of Tenant’s right of possession pursuant to Articles XXII and XXIII
hereof, occupancy of the Premises subsequent to such termination or expiration
shall be that of a tenancy at sufferance and in no event for month-to-month or
year-to-year. Tenant shall, throughout the entire holdover period, be subject to
all the terms and provisions of this Lease and shall pay for its use and
occupancy an amount (on a per month basis without reduction for any partial
months during any such holdover) equal to twice the sum of the Base Rental and
Additional Base Rental due for the period immediately preceding such holding
over, provided that in no event shall Base Rental and Additional Base Rental
during the holdover period be less than the fair market rental for the Premises.
No holding over by Tenant or payments of money by Tenant to Landlord after the
expiration of the term of this Lease shall be construed to extend the Lease Term
or prevent Landlord from recovery of immediate possession of the Premises by
summary proceedings or otherwise. In addition to the obligation to pay the
amounts set forth above during any such holdover period, Tenant also shall be
liable to Landlord for all damage, including any consequential damage, which
Landlord may suffer by reason of any holding over by Tenant, and Tenant shall
indemnify Landlord against any and all claims made by any other tenant or
prospective tenant against Landlord for delay by Landlord in delivering
possession of the Premises to such other tenant or prospective tenant.

 

XXX.  Subordination to Mortgages; Estoppel Certificate

 

Tenant accepts this Lease subject and subordinate to any mortgage, deed of
trust, ground lease or other lien presently existing or hereafter arising upon
the Premises, or upon the Building and/or the Property and to any renewals,
modifications, refinancings and extensions thereof (any such mortgage, deed of
trust, lease or other lien being hereinafter referred to as a “Mortgage”, and
the person or entity having the benefit of same being referred to hereinafter as
a “Mortgagee”), but Tenant agrees that any such Mortgagee shall have the right
at any time to subordinate such Mortgage to this Lease on such terms and subject
to such conditions as such Mortgagee may deem appropriate in its discretion.
This clause shall be self-operative and no further instrument of subordination
shall be required. However, Landlord is hereby irrevocably vested with full
power and authority to subordinate this Lease to any Mortgage, and Tenant agrees
upon demand to execute such further instruments subordinating this Lease,
acknowledging the subordination of this Lease or attorning to the holder of any
such Mortgage as Landlord may request The terms of this Lease are subject to
approval by the Landlord’s existing lender(s) and any lender(s) who, at the time
of the execution of this Lease, have committed or are considering committing to
Landlord to make a loan secured by all or any portion of the Property, and such
approval is a condition precedent to Landlord’s obligations hereunder. In the
event that Tenant should fail to execute any subordination or other agreement
required by this Article promptly as requested, Tenant hereby irrevocably
constitutes Landlord as its attorney-in-fact to execute such instrument in
Tenant’s name, place and stead, it being agreed that such power is one coupled
with an interest in Landlord and is accordingly irrevocable. If any person shall
succeed to all or part of Landlord’s interests in the Premises whether by
purchase, foreclosure, deed in lieu of foreclosure, power of sale, termination
of lease or otherwise, and if and as so requested or required by such
successor-in-interest, Tenant shall, without charge, attorn to such
successor-in-interest. Tenant agrees that it will from time to time upon request
by Landlord and, within five (5) Business Days of the date of such request,
execute and deliver to such persons as Landlord shall request an estoppel
certificate or other similar statement in recordable form certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as so

 

37



--------------------------------------------------------------------------------

modified), stating the dates to which Rent and other charges payable under this
Lease have been paid, stating that Landlord is not in default hereunder (or if
Tenant alleges a default stating the nature of such alleged default) and further
stating such other matters as Landlord shall reasonably require.

 

XXXI.  Attorneys Fees

 

In the event that Landlord should retain counsel and/or institute any action or
suit against Tenant for violation of or to enforce any of the covenants or
conditions of this Lease, or should Landlord intervene in any suit in which the
Tenant is a party to enforce or protect Landlord’s interest or rights hereunder,
if Landlord is a prevailing party in any such action or suit Landlord shall be
entitled to all of its costs, expenses and reasonable fees of its attomey(s) in
connection therewith.

 

XXXII.  Notice

 

Except as otherwise provided in this Lease, whenever any demand, request,
approval, consent or notice (“Notice”) shall or may be given to either of the
parties by the other, each such Notice shall be in writing and shall be sent by
registered or certified mail with return receipt requested, or sent by overnight
courier service (such as Federal Express) at the respective addresses of the
parties for notices as set forth in Section I.A.10. of this Lease, provided that
if Tenant has vacated the Premises or is in default of this Lease Landlord may
serve Notice by any manner permitted by law. Any Notice under this Lease
delivered by registered or certified mail shall be deemed to have been given,
delivered, received and effective on the earlier of (a) the third day following
the day on which the same shall have been mailed with sufficient postage prepaid
or (b) the delivery date indicated on the return receipt. Notice sent by
overnight courier service shall be deemed given, delivered, received and
effective upon the day after such notice is delivered to or picked up by the
overnight courier service. Either party may, at any time, change its Notice
Address by giving the other party Notice stating the change and setting forth
the new address.

 

XXXIII.  Landlord’s Lien

 

In addition to any statutory lien for rent in Landlord’s favor, Landlord (the
secured party for purposes hereof) shall have and Tenant (the debtor for
purposes hereof) hereby grants to Landlord, subject and subordinate to any and
all liens and security interests now existing or hereafter granted on or in the
following by the Tenant to any party now or hereafter providing financing to
Tenant, an express contract lien and a continuing security interest to secure
the payment of all Rent due hereunder from Tenant, upon all goods, wares,
equipment, fixtures, furniture, inventory, accounts, contract rights, chattel
paper and other personal property of Tenant (and any transferees or other
occupants of the Premises) presently or hereafter situated on the Premises and
upon all proceeds of any insurance which may accrue to Tenant by reason of
damage or destruction of any such property. The subordination of Landlord’s lien
shall be self-operative and no further instrument of subordination shall be
required. However, Landlord agrees upon demand to execute such further
instruments subordinating its or acknowledging the subordination of its lien as
Tenant may request. In the event that Landlord should fail to execute any
subordination or other agreement required by this Article promptly as requested,
Landlord hereby irrevocably constitutes Tenant as its attorney-in-fact to
execute such instrument in Landlord’s name, place and stead, it being agreed
that such power is one coupled

 

38



--------------------------------------------------------------------------------

with an interest in Tenant and is accordingly irrevocable. Subject to the
foregoing, and the rights of any party holding a lien or security interest in
the foregoing collateral that is superior to the Landlord’s lien thereon. In the
event of a default under this Lease, Landlord shall have, in addition to any
other remedies provided herein or by law, all rights and remedies under the
Uniform Commercial Code of the state in which the Premises is located, including
without limitation the right to sell the property described in this paragraph at
public or private sale upon ten (10) days’ notice to Tenant, which notice Tenant
hereby agrees is adequate and reasonable. Tenant hereby agrees to execute such
other instruments necessary or desirable in Landlord’s discretion to perfect the
security interest hereby created. Any statutory lien for rent is not hereby
waived, the express contractual lien herein granted being in addition and
supplementary thereto. Landlord and Tenant agree that this Lease and the
security interest granted herein serve as a financing statement, and a copy or
photographic or other reproduction of this Paragraph of this Lease may be filed
of record by Landlord and have the same force and effect as the original. Tenant
warrants and represents that the collateral subject to the security interest
granted herein is not purchased or used by Tenant for personal, family or
household purposes.

 

XXXlV.  Excepted Rights

 

This Lease does not grant any rights to light or air over or about the Building.
Landlord specifically excepts and reserves to itself the use of any roofs, the
exterior portions of the Premises, all rights to the land and improvements below
the improved floor level of the Premises, the improvements and air rights above
the Premises and the improvements and air rights located outside the demising
walls of the Premises, and such areas within the Premises as are required for
installation of utility lines and other installations required to serve any
occupants of the Building and the right to maintain and repair the same, and no
rights with respect thereto are conferred upon Tenant unless otherwise
specifically provided herein. Landlord further reserves to itself the right from
time to time: (a) to change the Building’s name or street address; (b) to
install, fix and maintain signs on the exterior and interior of the Building;
(c) to designate and approve window coverings; (d) to make any decorations,
alterations, additions, improvements to the Building, or any part thereof
(including the Premises) which Landlord shall desire, or deem necessary for the
safety, protection, preservation or improvement of the Building, or as Landlord
may be required to do by law; (e) to have access to the Premises to perform its
duties and obligations and to exercise its rights under this Lease; (f) to
retain at all times and to use pass-keys to all locks within and into the
Premises; (g) to approve the weight, size, or location of heavy equipment, or
articles in and about the Premises; (h) to close or restrict access to the
Building at all times other than Normal Business Hours subject to Tenant’s right
to admittance at all times under such regulations as Landlord may prescribe from
time to time, or to close (temporarily or permanently) any of the entrances to
the Building; (i) to change the arrangement and/or location of entrances of
passageways, doors and doorways, corridors, elevators, stairs, toilets and
public parts of the Building; (j) if Tenant has vacated the Premises during the
last six (6) months of the Lease Term, to perform additions alterations and
improvements to the Premises in connection with a reletting or anticipated
reletting thereof without being responsible or liable for the value or
preservation of any then existing improvements to the Premises; and (k) to grant
to anyone the exclusive right to conduct any business or undertaking in the
Building provided that any such grant does not divest Tenant of its leasehold
interest in the Premises or restrict Tenant from conducting its business.
Landlord, in accordance with Article XII hereof, shall have the right to enter
the Premises in connection with the exercise of any of the rights set forth
herein and such entry into the Premises and the performance of any work therein
shall not constitute a constructive eviction or entitle Tenant to any abatement
or reduction of Rent by reason thereof.

 

39



--------------------------------------------------------------------------------

XXXV.  Surrender of Premises

 

At the expiration or earlier termination of this Lease or Tenant’s right of
possession hereunder, Tenant shall remove all Tenant’s Property from the
Premises, remove all Required Removables designated by Landlord and quit and
surrender the Premises to Landlord, broom clean, and in good order, condition
and repair, ordinary wear and tear excepted. If Tenant fails to remove any of
Tenant’s Property within one (1) day after the termination of this Lease or
Tenant’s right to possession hereunder, Landlord, at Tenant’s sole cost and
expense, shall be entitled to remove and/or store such Tenant’s Property and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay Landlord, upon demand any and all expenses
caused by such removal and all storage charges against such property so long as
the same shall be in the possession of Landlord or under the control of
Landlord. In addition, if Tenant fails to remove any Tenants Property from the
Premises or storage, as the case may be, within ten (10) days after written
notice from Landlord, Landlord, at its option, may deem all or any part of such
Tenant’s Property to have been abandoned by Tenant and title thereof shall
immediately pass to Landlord.

 

XXXVI.  Miscellaneous

 

A. Severability/Construction. If any term or provision of this Lease, or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law. This Lease represents the result of negotiations
between Landlord and Tenant, each of which has been (or has had opportunity to
be) represented by counsel of its own selection, and neither of which has acted
under duress or compulsion, whether legal, economic or otherwise. Consequently,
Landlord and Tenant agree that the language in all parts of the Lease shall in
all cases be construed as a whole according to its fair meaning and neither
strictly for nor against Landlord or Tenant.

 

B. Recording Documents. Tenant agrees not to record this Lease or any memorandum
hereof without Landlord’s prior written consent.

 

C. Governing Law. This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the laws
of the state in which the Building is located.

 

D. Force Majeure. Events of “Force Majeure” shall include strikes, riots, acts
of God, shortages of labor or materials, war, governmental law, regulations or
restrictions and any other cause whatsoever that is beyond the control of
Landlord. Whenever a period of time is herein prescribed for the taking of any
action by Landlord, Landlord shall not be liable or responsible for, and there
shall be excluded from the computation of such period of time, any delays due to
events of Force Majeure. Tenant shall similarly be excused for delay in the
performance of any obligation hereunder; provided:

 

(1) nothing contained in this Section or elsewhere in this Lease shall be deemed
to excuse or permit any delay in the payment of the Rent, or any delay in the
cure of any default which may be cured by the payment of money;

 

40



--------------------------------------------------------------------------------

(2) no reliance by Tenant upon this Section shall limit or restrict in any way
Landlord’s right of self-help as provided in this Lease; and

 

(3) Tenant shall not be entitled to rely upon this Section unless it shall first
have given Landlord notice of the existence of any force majeure preventing the
performance of an obligation of Tenant within five days after the commencement
of the force majeure.

 

E. Assignment by Landlord. Landlord shall have the right to transfer and assign,
in whole or in part, all of its rights and obligations hereunder and in the
Building and Property referred to herein, and in such event and upon such
transfer Landlord shall be released from any further obligations hereunder, and
Tenant agrees to look solely to such successor in interest of Landlord for the
performance of such obligations.

 

F. Brokers. Tenant hereby represents to Landlord that it has dealt directly with
and only with the Brokers as a broker in connection with this Lease. Tenant
agrees to indemnify and hold Landlord and the Landlord Related Parties harmless
from all claims of any brokers other than the Brokers, claiming to have
represented Tenant in connection with this Lease. Landlord agrees to indemnify
and hold Tenant and the Tenant Related Parties harmless from all claims of any
brokers, other than the Brokers, claiming to have represented Landlord in
connection with this Lease.

 

G. Joint and Several Obligations. If there is more than one Tenant, or if the
Tenant is comprised of more than one person or entity, the obligations hereunder
imposed upon Tenant shall be joint and several obligations of all such parties.
All notices, payments, and agreements given or made by, with or to any one of
such persons or entities shall be deemed to have been given or made by, with or
to all of them.

 

H. Organizational Form of Tenant. In the event Tenant is a corporation including
any form of professional association) partnership (general or limited), or other
form of organization other than an individual (each such entity is individually
referred to herein as an “Organizational Entity”), then Tenant hereby covenants,
warrants and represents: (1) that such individual is duly authorized to execute
or attest and deliver this Lease on behalf of Tenant in accordance with the
organizational documents of Tenant; (2) that this Lease is binding upon Tenant;
(3) that Tenant is duly organized and legally existing in the state of its
organization, and is qualified to do business in the state in which the Premises
is located; and (4) that the execution and delivery of this Lease by Tenant will
not result in any breach of, or constitute a default under any mortgage, deed of
trust, lease, loan, credit agreement, partnership agreement or other contract or
instrument to which Tenant is a party or by which Tenant may be bound. If Tenant
is an Organizational Entity, upon request, Tenant will, prior to the
Commencement Date, deliver to Landlord

 

41



--------------------------------------------------------------------------------

true and correct copies of all organizational documents of Tenant, including,
without limitation, copies of an appropriate resolution or consent of Tenant’s
board of directors or other appropriate governing body of Tenant authorizing or
ratifying the execution and delivery of this Lease, which resolution or consent
will be duly certified to Landlord’s satisfaction by an appropriate individual
with authority to certify such documents, such as the secretary or assistant
secretary or the managing general partner of Tenant.

 

I. Tenant Financial Statement(s). Tenant acknowledges that the financial
capability of Tenant to perform its obligations hereunder is material to
Landlord and that Landlord would not enter into this Lease but for its belief,
based on its review of Tenant’s financial statements, that Tenant is capable of
performing such financial obligations. Tenant hereby represents, warrants and
certifies to Landlord that its financial statements previously furnished to
Landlord were at the time given true and correct in all material respects and
that there have been no material subsequent changes thereto as of the date of
this Lease. During the Lease Term, Tenant shall maintain a financial condition
which, in Landlord’s reasonable discretion is sufficient to satisfy Landlord of
Tenant’s ability to perform its obligation under this Lease. At any time during
the Lease Term, Tenant shall provide Landlord, upon ten (10) days’ prior written
notice from Landlord, with a current financial statement and financial
statements of the two (2) years prior to the current financial statement year
and such other information as Landlord or its Mortgagee may request in order to
create a “business profile” of Tenant and determine Tenant’s ability to fulfill
its obligations under this Lease. Such statement shall be prepared in accordance
with generally accepted accounting principles and, if such is the normal
practice of Tenant, shall be audited by an independent certified public
accountant.

 

J. Time is of Essence. Except as expressly otherwise herein provided, with
respect to all required acts of Tenant, time is of the essence of this Lease.
This Lease shall create the relationship of Landlord and Tenant between the
parties hereto.

 

K. Benefit. This Lease and the covenants and conditions herein contained shall
inure to the benefit of and be binding upon Landlord and Tenant and their
respective permitted successors and assigns.

 

L. Expiration of the Lease Term. Notwithstanding anything to the contrary
contained in this Lease, the expiration of the Lease Term, whether by lapse of
time or otherwise, shall not relieve Tenant from Tenant’s obligations accruing
prior to the expiration of the Lease Term and such obligations shall survive any
such expiration or other termination of the Lease Term.

 

M. Headings. The headings and titles to the paragraphs of this Lease are for
convenience only and shall have no affect upon the construction or
interpretation of any part hereof.

 

42



--------------------------------------------------------------------------------

N. Quiet Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy the
Premises, subject to the other terms of this Lease (including, without
limitation, Article XXX hereof), provided that Tenant pays the Rent herein
recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained. This covenant and any and all other covenants of
Landlord shall be binding upon Landlord and its successors only during its or
their respective periods of ownership of the Landlord’s interest hereunder.

 

O. Radon Gas. Pursuant to Florida Statute 404.056 (subsection 8), Tenant is
hereby notified that radon is naturally occurring radioactive gas that, when
accumulated in a building In sufficient quantities, may present health risks to
persons who are exposed to it overtime. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

XXXVII.  Entire Agreement

 

This Lease Agreement, including the following Exhibits:

 

Exhibit A

   –    Outline and Location of Premises

Exhibit B

   –    Rules and Regulations

Exhibit C

   –    Intentionally Deleted

Exhibit D

   –    Work Letter Agreement

Exhibit E

   –    Additional Provisions (if required)

Exhibit F

   –    Parking Agreement

 

constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. TENANT EXPRESSLY
ACKNOWLEDGES AND AGREES THAT LANDLORD HAS NOT MADE AND IS NOT MAKING, AND
TENANT, IN EXECUTING AND DELIVERING THIS LEASE, IS NOT RELYING UPON, ANY
WARRANTIES, REPRESENTATIONS, PROMISES OR STATEMENTS, EXCEPT TO THE EXTENT THAT
THE SAME ARE EXPRESSLY SET FORTH IN THIS LEASE. ALL UNDERSTANDINGS AND
AGREEMENTS HERETOFORE MADE BETWEEN THE PARTIES ARE MERGED IN THIS LEASE WHICH
ALONE FULLY AND COMPLETELY EXPRESSES THE AGREEMENT OF THE PARTIES, NEITHER PARTY
RELYING UPON ANY STATEMENT OR REPRESENTATION NOT EMBODIED IN THIS LEASE. THIS
LEASE MAY BE MODIFIED ONLY BY A WRITTEN AGREEMENT SIGNED BY LANDLORD AND TENANT.
LANDLORD AND TENANT EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED
WARRANTIES OF MERCHANTABILITY, HABITABILITY, SUITABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE, ALL OF WHICH
ARE HEREBY WAIVED BY TENANT AND THAT THERE ARE NO WARRANTIES WHICH EXTEND BEYOND
THOSE EXPRESSLY SET FORTH IN THIS LEASE. IN WITNESS WHEREOF, Landlord and Tenant
have executed this Lease as of the day and year first above written.

 

43



--------------------------------------------------------------------------------

WITNESS/ATTEST:

     

“LANDLORD”

       

OSPREY, S.A., LTD,

a Florida limited partnership

/s/ Illegible       By:  

/s/ Michael G Cottrell

Name (print):

 

Illegible

     

Its:

 

Michael G Cottrell C.O.O.

/s/ Tammy R. Brown            

Name (print):

 

Tammy R. Brown

                   

“TENANT”

       

CORRECTIONAL SERVICES CORPORATION,

a Delaware corporation

/s/ Illegible       By:   /s/ Illegible

Name (print):

 

Illegible

     

Its:

 

President

/s/ Diane L. Ferrall            

Name (print):

 

Diane L. Ferrall

           

 

44



--------------------------------------------------------------------------------

EXHIBIT A

 

PREMISES

 

This Exhibit is attached to and made a part of the Lease dated 7 of June, 2005,
by and between OSPREY, S.A., LTD, a Florida limited partnership (“Landlord”) and
CORRECTIONAL SERVICES CORPORATION, a Delaware corporation (Tenant”) for space in
the Building located at 1819 Main Street, Sarasota, Florida.

 

LOGO [g86721img_001.jpg]

 

Exhibit A-1



--------------------------------------------------------------------------------

LOGO [g86721img_002.jpg]

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material of any nature shall be placed, emptied, or thrown in those areas. At no
time shall Tenant permit Tenant’s employees to loiter in common areas or
elsewhere in or about the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed therein. Damage resulting to any such fixtures or
appliances from misuse by Tenant or its agents, employees or invitees, shall be
paid for by Tenant, and Landlord shall not in any case be responsible therefor.

 

3. No signs, advertisements or notices shall be painted or affixed on or to any
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as shall be first approved in writing by Landlord. No
nails, hooks or screws shall be driven or inserted into any part of the Premises
or Building except by the Building maintenance personnel. Nor shall any part of
the Building be defaced by Tenant.

 

4. Landlord may provide and maintain in the first floor main lobby of the
Building an alphabetical directory board listing all Tenants, and no other
directory shall be permitted unless previously consented to by Landlord in
writing.

 

5. Tenant shall not place any additional lock or locks on any door in the
Premises or Building without Landlord’s prior written consent. A reasonable
number of keys to the locks on the doors in the Premises shall be furnished by
Landlord to Tenant at the cost of Tenant, and Tenant shall not have any
duplicate keys made. All keys shall be returned to Landlord at the expiration or
earlier termination of this Lease.

 

Exhibit B-1



--------------------------------------------------------------------------------

6. All contractors, contractor’s representatives, and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval
and shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, as the same may be revised from time to time. Tenant
shall be solely responsible for complying with all applicable laws, codes and
ordinances pursuant to which said work shall be performed.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to hours designated by Landlord. Tenant must seek Landlord’s prior
approval by providing in writing a detailed listing of any such activity. If
approved by Landlord, such activity shall be under the supervision of Landlord
and performed in the manner stated by Landlord. Landlord may prohibit any
article, equipment or any other item from being brought into the Building.
Tenant is to assume all risk for damage to articles moved and injury to any
persons resulting from such activity. If any equipment, property, and/or
personnel of Landlord or of any other tenant is damaged or injured as a result
of or in connection with such activity Tenant shall be solely liable for any and
all damage or loss resulting therefrom.

 

8. Landlord shall have the power to prescribe the weight and position of safes
and other heavy equipment or items, which in all cases shall not in the opinion
of Landlord exceed acceptable floor loading and weight distribution
requirements. All damage done to the Building by the installation, maintenance,
operation, existence or removal of any property of Tenant shall be repaired at
the expense of Tenant.

 

9. Corridor doors when not in use shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building any
handbills, promotional materials or other advertising; or (3) conduct or permit
any other activities in the Building that might constitute a nuisance.

 

11. No animals, except seeing eye dogs, shall be brought into or kept in, on or
about the Premises.

 

Exhibit B-2



--------------------------------------------------------------------------------

12. No inflammable, explosive or dangerous fluid or substance shall be used or
kept by Tenant in the Premises or Building. Tenant shall not, without Landlord’s
prior written consent, use, store, install, spill, remove, release or dispose of
within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
hereafter considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental law which may now or
hereafter be in effect. If Landlord does give written consent to Tenant pursuant
to the foregoing sentence, Tenant shall comply with all applicable laws, rules
and regulations pertaining to and governing such use by Tenant, and shall remain
liable for all costs of cleanup or removal in connection therewith

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises or the Building. Without limiting the foregoing, Tenant shall not use
or permit the Premises or any portion thereof to be used for lodging, sleeping
or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts affecting the Building or which would cause any work stoppage,
picketing, labor disruption or dispute, or any interference with the business of
Landlord or any other tenant or occupant of the Building or with the rights and
privileges of any person lawfully in the Building. Tenant shall take any actions
necessary to resolve any such work stoppage, picketing, labor disruption,
dispute or interference and shall have pickets removed and, at the request of
Landlord, immediately terminate at any time any construction work being
performed in the Premises giving rise to such labor problems, until such time as
Landlord shall have given its written consent for such work to resume. Tenant
shall have no claim for damages of any nature against Landlord or any of the
Landlord Related Parties in connection therewith, nor shall the date of the
commencement of the Term be extended as a result thereof.

 

15. Tenant shall utilize the termite and pest extermination service designated
by Landlord to control termites and pests in the Premises. Except as included in
Basic Costs, Tenant shall bear the cost and expense of such extermination
services.

 

16. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord taking into consideration the
overall electrical system and the present and future requirements therefor in
the Building. Tenant shall not furnish any cooling

 

Exhibit B-3



--------------------------------------------------------------------------------

or heating to the Premises, including, without limitation, the use of any
electronic or gas heating devices, without Landlord’s prior written consent.

 

17. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusement devices and machines
for sale of beverages, foods, candy, cigarettes or other goods), except for
those vending machines or similar devices which are for the sole and exclusive
use of Tenant’s employees, and then only if such operation does not violate the
lease of any other tenant of the Building.

 

18. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

 

19. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements relative thereto.

 

20. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Building or its desirability for Landlord or other
tenants. Upon written notice from Landlord, Tenant will refrain from and/or
discontinue such publicity immediately.

 

21. Tenant shall carry out Tenant’s permitted repair, maintenance, alterations,
and improvements in the Premises only during times agreed to in advance by
Landlord and in a manner which will not interfere with the rights of other
tenants in the Building.

 

22. Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant shall cooperate and use its best efforts to prevent the same.

 

23. At no time shall Tenant permit or shall Tenant’s agents, employees,
contractors, guests, or invitees smoke in any common area of the Building unless
such common area has been declared a designated smoking area by Landlord, or to
allow any smoke from the Premises to emanate into the common areas or any other
tenant’s premises. Landlord

 

Exhibit B-4



--------------------------------------------------------------------------------

shall have the right at any time to designate the Building as a nonsmoking
building.

 

24. Tenant shall observe Landlord’s rules with respect to maintaining standard
window coverings at all windows in the Premises so that the Building presents a
uniform exterior appearance. Tenant shall ensure that to the extent reasonably
practicable, window coverings are closed on all windows in the Premises while
they are exposed to the direct rays of the sun.

 

25. All deliveries to or from the Premises, visits to the Premises by tenant
service contractors, vendors and similar activities, shall be made only at such
times, in the areas and through the entrances and exits designated for such
purposes by Landlord. Tenant shall not permit the process of receiving
deliveries to or from the Premises, or visits to the Premises by tenant service
contractors, vendors and similar activities, outside of said areas or in a
manner which may interfere with the use by any other tenant of its premises or
of any common areas, any pedestrian use of such area, or any use which is
inconsistent with good business practice.

 

26. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and such cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles necessary to prevent unreasonable
hardship to Landlord regarding cleaning service.

 

Exhibit B-5



--------------------------------------------------------------------------------

EXHIBIT C

COMMENCEMENT LETTER

Intentionally Deleted.

 

Exhibit C-l



--------------------------------------------------------------------------------

EXHIBIT D

 

WORK LETTER AGREEMENT

 

This Exhibit is attached to and made a part of the Lease dated 7th of June,
2005, by and between OSPREY, S.A., LTD., a Florida limited partnership
(“Landlord”) and CORRECTIONAL SERVICES CORPORATION, INC. a(n) Delaware
corporation (“Tenant”) for space in the Building located at 1819 Main Street,
Sarasota, Florida.

 

1. Landlord shall, provided Tenant is not in default, perform the work in the
Premises pursuant to this Work Letter Agreement under the following conditions:
If Tenant does not exercise the Option to Terminate as provided in Section II.B
or cancels its Option to Terminate, then not later than thirty (30) days after
Landlord receives notice from Tenant that it has cancelled and terminated the
Option to Terminate, whichever is applicable, but not later than the 24th month
of the Term, Landlord shall provide to Tenant an improvement allowance, in an
amount equal to $10.00 per rsf which is $133,820.00 (the Allowance) and as part
of the Tenant Improvements, select and provide a qualified architect and
engineer to produce construction documents for the Premises and obtain cost
estimates for the Landlord’s Work. The unused portion of the Allowance, if any,
shall be credited back to the Tenant’s obligation for Base Rental up to a
maximum credit equal to two months. Should the costs of the improvements to the
Premises, prior to any rental credit, exceed the Allowance then Landlord shall
allow the Tenant to amortize the excess in an amount upto $5.00 per rsf which is
$66,910.00 over the Term of the Lease with 8% interest that shall be paid to the
Landlord under the same terms and conditions as the Base Rental. Additionally,
at the Landlord’s sole cost and expense, provided the Landlord’s Work is in
progress, Landlord shall renovate the 10th floor common areas, including but not
limited to, the restrooms.

 

2. Tenant acknowledges that the Landlord Work will be performed by Landlord in
the Premises during Normal Business Hours. In the event that any portion of the
Landlord Work is performed in the Premises not during Normal Business Hours,
Tenant acknowledges that any costs incurred due to the Landlord Work being
performed not during Normal Business Hours shall be included as the cost of the
Landlord Work and paid by Tenant to Landlord as provided herein. Landlord and
Tenant agree to cooperate with each other in order to enable the Landlord Work
to be performed in a timely manner and with as little inconvenience to the
operation of Tenant’s business as reasonably possible. Notwithstanding anything
herein to the contrary, any delay in the completion of the Landlord Work shall
not subject Landlord to any liability for any loss or damage resulting therefrom
or entitle Tenant to any credit, abatement or adjustment of Rent or other sums
payable under the Lease

 

Exhibit D-1



--------------------------------------------------------------------------------

3. This Work Letter Agreement shall not apply to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the Premises or any additions to the
Premises in the event of a renewal or extension of the initial term, whether by
any options under the Lease or otherwise, unless expressly so provided in the
Lease or any amendment or supplement to the Lease, but shall apply to the
Offered Space defined in the Lease if Tenant shall exercise its right of first
refusal to lease the Offered Space and the Offered Space is either added or
substituted to Suite 604 as provided in the Lease, pursuant to and as provided
in Section II D Right of First Refusal

 

4. The Premises shall be delivered in compliance with all applicable zoning,
municipal, county, state and federal laws, ordinances (including but not limited
to the Americans with Disabilities Act) and regulations, and any covenants or
restrictions of record.

 

5. It is further agreed that any changes made by the Tenant to the plan that
result in increased costs, shall be paid for by Tenant.

 

This Exhibit D shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the Premises or any additions to the
Premises in the event of a renewal or extension of the original Lease Term,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Exhibit D as of
the day and year first above written.

 

WITNESS/ATTEST:

     

“LANDLORD”

       

OSPREY, S.A., LTD,

a Florida limited partnership

/s/ Illegible       By:   

/s/ Michael G Cottrell

Name (print):

 

Illegible

     

Its:

 

Michael G Cottrell C.O.O.

/s/ Illegible            

Name (print):

  Illegible                    

“TENANT”

       

CORRECTIONAL SERVICES CORPORATION, a Delaware corporation

/s/ Elizabeth __ll       By:    /s/ Illegible

Name (print):

 

Illegible

     

Its:

 

President

/s/ Diane L. Ferrall            

Name (print):

 

Diane L. Ferrall

           

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease dated 7th of June,
2005, by and between OSPREY, S.A., LTD., a Florida limited partnership
(“Landlord”) and CORRECTIONAL SERVICES CORPORATION, INC. a(n) Delaware
corporation (“Tenant”) for space in the Building located at 1819 Main Street,
Sarasota, Florida.

 

INTENTIONALLY LEFT BLANK

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

PARKING AGREEMENT

 

This Exhibit is attached to and made a part of the Lease dated 7th of June, 2005
by and between OSPREY, S.A., LTD., a Florida limited partnership (“Landlord”)
and CORRECTIONAL SERVICES CORPORATION, a Delaware corporation (“Tenant”) for
space in the Building located at 1819 Main Street, Sarasota, Florida.

 

1. Parking.

 

A. From and after the Commencement Date until either the Tenant elects to
terminate the Option to Terminate or the Option to Terminate expires, Landlord
shall make available to Tenant on a leased basis a total of forty-three (43)
parking spaces in the Building garage (the “Spaces”) at the rental rates set
forth below, The spaces shall be:

 

5 reserved spaces for $0 per month

10 unreserved spaces for $0 per month

28 unreserved spaces for $40.00 per month

 

plus applicable State of Florida sales tax, per month for each unreserved
parking space leased payable on or before the first day of each month.
Notwithstanding the foregoing, it is understood and agreed that the above rental
rate is based upon rental being charged to others for comparable parking spaces.
In the event such rental rate being charged others for comparable parking spaces
shall increase or decrease, then Landlord may increase or decrease the monthly
rental to be paid by Tenant hereunder by giving to Tenant written notice of the
increased or decreased rental. The effective date of the change in such rental
rate shall be the first day of the month next following the giving of such
notice. Except for particular spaces and areas designated by Landlord for
reserved parking, all parking in the Building Parking Area shall be on an
unreserved, first-come, first-served basis.

 

B. Landlord shall have the right from time to time to promulgate reasonable
rules and regulations regarding the Parking Area, the Spaces and the use
thereof, including, but not limited to, rules and regulations controlling the
flow of traffic to and from various parking areas, the angle and direction of
parking and the like. Tenant shall comply with and cause its employees to comply
with all such rules and regulations as well as all reasonable additions and
amendments thereto.

 

C. Tenant may use and occupy the Parking Area only for employee parking of
automobiles. Tenant shall not store or permit its employees to store any
automobiles in the Parking Area without the prior written consent of Landlord.
Except for emergency repairs, Tenant and its employees shall not perform any
work on any automobiles while located in the Parking Area or on the Property. If
it is necessary for Tenant or its employees to leave an automobile in the
Parking Area overnight, Tenant shall provide Landlord with prior notice thereof
designating the license plate number and model of such automobile.

 

Exhibit F-1



--------------------------------------------------------------------------------

D. Landlord shall have the right to temporarily close the Parking Area or
certain areas therein in order to perform necessary repairs, maintenance and
improvements to the Parking Area, provided that if Landlord closes the Parking
Area on business days, Landlord shall make reasonable alternative parking
arrangements.

 

E. Tenant shall not assign or sublease any of the Spaces without the consent of
Landlord, unless such assignment is to a Related Party in connection with an
assignment of Lease or subletting of a portion of the Premises to such Related
Party. Except with respect to an assignment or subletting to a Related Party,
Landlord shall have the right to terminate this Parking Agreement with respect
to any Spaces that Tenant desires to sublet or assign.

 

F. Landlord may elect to provide parking cards or keys to control access to the
Parking Area. In such event, Landlord shall provide Tenant with one card or key
for each Space that Tenant is leasing hereunder, provided that Landlord shall
have the right to require Tenant or its employees to place a deposit on such
access cards or keys and to pay a fee for any lost or damaged cards or keys.

 

G. Tenant assumes all liability for losses, damages or expenses resulting from
personal injury or property damage arising out of use of the Spaces leased by
Tenant which is caused in whole or in part by Tenant, its agents or employees.

 

H. This Parking Agreement shall terminate if and when the Lease is terminated.

 

Exhibit F-2